Exhibit 10.41

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 30th day of November, 2006 (the “Effective Date”) by and between HGC/Two
Pierce Limited Partnership, an Illinois limited partnership (“Seller”), and
Wells REIT–Two Pierce Place, LLC, a Delaware limited liability company
(“Purchaser”).

RECITALS:

A. Seller is the owner of a certain twenty-seven (27) story office building
containing approximately 487,027 square feet of rentable area (the “Building”)
and a certain four (4) story parking structure accommodating approximately 1,374
parking spaces (the “Parking Structure”), the Building and the Parking Structure
together having an address of Two Pierce Road, Itasca, Illinois.

B. Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, the Building and Parking Structure, and the other Property (as
hereinafter defined) pertaining thereto, for the consideration, and upon and
subject to the other terms and conditions, as hereinafter set forth in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
undertakings and agreements of the parties as set forth below, Purchaser and
Seller hereby agree as follows:

1. Property to Be Purchased and Sold. Upon and subject to the terms and
conditions hereinafter set forth in this Agreement, Seller hereby agrees to
sell, transfer, assign and convey to Purchaser, and Purchaser hereby agrees to
purchase, acquire and assume from Seller, all of Seller’s right, title and
interest in and to the following (collectively, the “Property”):

(a) Land: That certain parcel of land located in DuPage County, Illinois, and
more particularly described in Exhibit A attached hereto and made a part hereof
(the “Land”), together with all easements, rights-of-way, privileges,
appurtenances and other rights, if any, pertaining thereto;

(b) Improvements: All buildings, structures, and other improvements now or
hereafter erected or located on the Land or affixed thereto, including without
limitation the Building and Parking Structure, and all of Seller’s right, title
and interest in and to any and all building systems, machinery and fixtures
attached thereto or comprising a part thereof (collectively, the “Improvements”;
and, together with the Land, the “Real Property”);

(c) Personal Property: All machinery, equipment, building materials, appliances,
furniture, furnishings, tools, instruments, parts and other articles of tangible
personal property of every kind and nature whatsoever owned by Seller that are
located on or used in connection with the Real Property and more particularly
described in Exhibit B attached hereto and made a part hereof (collectively, the
“Personal Property”);



--------------------------------------------------------------------------------

(d) Leases: The leases, licenses and other agreements with respect to the
possession, use, or occupancy of space within the Improvements, whether
presently existing or that are hereafter entered into by Seller and more
particularly described in Exhibit C attached hereto and made a part hereof (the
“Leases”);

(e) Rents: Subject to proration as provided in Section 15 below, the rents,
license payments and other payments under or with respect to the Leases (the
“Rents”);

(f) Security Deposits: The security and other deposits made under or with
respect to the Leases and more particularly described in Exhibit D attached
hereto and made a part hereof (the “Security Deposits”);

(g) Warranties: To the extent assignable or transferable by Seller, any and all
warranties and guaranties of third parties with respect to the Improvements
and/or the Personal Property (collectively, the “Warranties”);

(h) Permits: To the extent assignable or transferable by Seller, any and all
permits, licenses, approvals and authorizations with respect to the possession,
use, and/or occupancy of the Real Property and the Personal Property
(collectively, the “Permits”);

(i) Property Agreements: To the extent assignable or transferable by Seller, any
and all service contracts, maintenance contracts, and other contracts and
agreements with respect to the Real Property and/or the Personal Property,
whether presently existing or that are hereafter entered into by Seller, as set
forth in Exhibit E attached hereto and made a part hereof (the “Property
Agreements”); provided, however, Seller will not assign or transfer those
certain service contracts, maintenance contracts, and other contracts and
agreements listed on Exhibit Q attached hereto and Seller shall terminate such
contracts and agreements as of the Closing Date; and

(j) Additional Property: To the extent assignable or transferable by Seller, all
of Seller’s right, title and interest in and to all other contracts and
agreements, books and records, utility use agreements, goodwill, and other
intangible personal property of every kind and nature whatsoever which Seller
now or hereafter owns, possesses, or otherwise has available to it pertaining to
the Real Property and the Personal Property and the ownership, construction,
and/or operation thereof (collectively, the “Additional Property”).

However, Purchaser hereby acknowledges and agrees that “Property”, the “Personal
Property” and the “Additional Property” shall not include any cash or any
accounts maintained by Seller with respect to the Property for any purpose
(including, without limitation, any operating cash accounts or accounts required
to be maintained by Seller’s lender).

2. Earnest Money. Within three (3) Business Days (as hereinafter defined) after
the Effective Date, Purchaser shall deposit with Chicago Title Insurance Company
in Atlanta, Georgia, as escrow agent (the “Escrow Agent”), by wire transfer of
immediately available funds, the amount of TWO MILLION and 00/100 DOLLARS
($2,000,000.00) (the “Deposit”), as earnest money. Seller shall have the right
to terminate this Agreement if Purchaser fails to deposit the Initial Deposit
during the three (3) Business Day

 

- 2 -



--------------------------------------------------------------------------------

period. Any interest earned by the Deposit shall be considered part of the
Deposit. Except as otherwise provided in this Agreement, the Deposit shall be
held by the Escrow Agent, in escrow in accordance with the terms of Exhibit F
attached hereto, for the mutual benefit of the parties hereto, in a
federally-insured, interest-bearing account and applied against the Purchase
Price (as hereinafter defined) at Closing (as hereinafter defined). Purchaser
and Seller shall enter into any supplement to this Agreement reasonably required
by the Escrow Agent for purposes of acknowledging Escrow Agent’s standard escrow
terms and conditions and incorporating the same into this Agreement. Purchaser
and Seller shall share the cost of the Escrow Agent’s fees and any expense
associated with the escrow of the Deposit.

3. Purchase Price. The total purchase price to be paid by Purchaser for the
Property (the “Purchase Price”) is EIGHTY-THREE MILLION SEVEN HUNDRED FIFTY
THOUSAND and 00/100 DOLLARS ($83,750,000.00). Purchaser shall also pay to Seller
a prepayment fee equal to FOUR MILLION EIGHT HUNDRED THOUSAND and 00/100 DOLLARS
($4,800,000.00) in connection with the prepayment of the current mortgage and
other loan documents (the “Loan Documents”) from Teachers Insurance and Annuity
Association (the “TIAA Financing”), except that if the closing occurs after
December 8, 2006, the prepayment fee shall be reduced to FOUR MILLION SIX
HUNDRED TWENTY-FIVE THOUSAND and 00/100 DOLLARS ($4,625,000). In the event that
the prepayment fees or penalties are higher than the foregoing amount, Seller
shall be responsible for any additional amounts owed. In the event that the
prepayment fees or penalties are lower than the foregoing amount, Seller shall
be entitled to retain the amount of the over payment. All escrows and other
deposits held in connection with the TIAA Financing shall be paid to Seller and
shall not be used to reduce the prepayment penalty. The Purchase Price, less the
Deposit and subject to the adjustments for prorations and apportionments as
provided in this Agreement, shall be paid on the Closing Date by wire transfer
of immediately available funds to an account or accounts designated by Seller.

4. Title and Survey.

(a) As evidence of title to the Real Property, within two (2) Business Days
after the Effective Date, Purchaser shall order, at Seller’s cost and expense,
and upon receipt shall deliver to Seller, a commitment for an ALTA Form B
owner’s policy of title insurance (the “Commitment”), issued by Chicago Title
Insurance Company (the “Title Company”), in which the Title Company agrees to
insure good and marketable title to the fee simple estate in the Real Property
subject to the matters therein disclosed, for the full amount of the Purchase
Price, upon execution and delivery of a special warranty deed from Seller to
Purchaser, along with copies of all documents relating to title exceptions
referred to therein.

(b) Within two (2) Business Days after the Effective Date, Seller shall order,
at Seller’s cost and expense, and upon receipt deliver to Purchaser, a current
survey for the Real Property (the “Survey”). The Survey shall (a) include a
certification that it has been prepared in accordance with the Minimum Standard
Detail Requirements for ALTA/ACSM Land Title Surveys as adopted by the American
Land Title Association and the National Society of Professional Surveyors
(2005), and (b) be certified to Purchaser and the Title Company.

 

- 3 -



--------------------------------------------------------------------------------

(c) If the Commitment or Survey disclose any matters to which Purchaser objects,
Purchaser shall notify Seller in writing of Purchaser’s objections on or before
5:00 p.m. (Chicago Time) on the fifth (5th) day after whichever of the
Commitment or Survey is the later to be delivered to Purchaser (the “Objection
Period”). In the event Purchaser shall so notify Seller of any such objections
prior to the expiration of the Objection Period, Seller shall have until 5:00
p.m. (Chicago Time) on the fifth (5th) day after Seller’s receipt of Purchaser’s
written notice of objections in which to cure or remove Purchaser’s objections.
If Seller is unable or unwilling to cure or remove such objections within the
five (5) day period, Purchaser may elect prior to the tenth (10th) day after
Seller’s receipt of Purchaser’s written notice of objections to either terminate
this Agreement by written notice to Seller, or waive the uncured or unremoved
objections and proceed to Closing (without any reduction in the Purchase Price).
Seller shall have no obligation to cure or remove any matters to which Purchaser
objects except that Seller shall be obligated at Closing to discharge (i) all
mortgages of Seller (regardless of whether Purchaser objects to such mortgages),
and (ii) all undisputed monetary liens arising by, through or under Seller
(collectively, the “Monetary Liens”). The term “mortgage” as used herein
includes any mortgage, deed of trust, deed to secure debt and similar security
instrument securing an indebtedness of Seller and encumbering the Property or
any portion thereof; the terms “discharge” and “discharged” as used herein
include compliance with a bonding procedure that allows the mortgage or item to
be removed from the title exceptions in the title insurance policy. If Purchaser
timely elects to terminate this Agreement pursuant to the preceding sentences,
this Agreement shall terminate, the Deposit shall be returned to Purchaser, and
neither party shall have any further obligation to the other arising out of this
Agreement except for those obligations under this Agreement which expressly
survive termination. Failure by Purchaser to provide Seller with Purchaser’s
written notice of termination pursuant to the preceding sentences shall be
deemed an election by Purchaser to waive its objections, to proceed to Closing,
and to accept such title as Seller is able to convey, but with Seller curing all
Monetary Liens (without any reduction in the Purchase Price). Any matters
regarding title and survey that Purchaser waives (or is deemed to have waived)
pursuant to the foregoing provisions, shall be deemed “Permitted Exceptions”.

(d) Whether or not Purchaser shall have furnished to Seller any notice of title
objections pursuant to Section 4(c), Purchaser may, at or prior to Closing,
notify Seller in writing of any objections to title first raised by the Title
Company or the surveyor between (a) the effective date of the applicable
Commitment and (b) the Closing Date; provided, however, that Purchaser must
notify Seller of any such objections on or before the date that is three
(3) Business Days after Purchaser’s first receipt of an updated commitment,
updated survey or written notice from Seller (whichever first provides notice)
of the condition giving rise to any such objection. With respect to any
objections to title set forth in such notice, Seller shall have the same option
to cure and Purchaser shall have the same option to accept title subject to such
matters or to terminate this Agreement as set forth in Section 4(c) above. If
Seller elects to attempt to cure any such matters, Seller shall have the right,
at its election, to extend the Closing Date by a reasonable additional time to
effect such a cure, but in no event shall Closing be extended for more than
thirty (30) days.

 

- 4 -



--------------------------------------------------------------------------------

5. Inspections. Intentionally Deleted

6. Seller’s Representations and Warranties. Seller hereby represents and
warrants to Purchaser that the following statements are, and as of the Closing
Date will be, true and correct in all material respects:

(a) Due Organization: Seller is a limited partnership duly organized and validly
existing under the laws of the State of Illinois.

(b) Power; Authorization: Seller has full right, power and authority to execute
and deliver this Agreement, to consummate the transactions in accordance with
the terms of this Agreement, and to comply with and fulfill the terms of this
Agreement. Seller’s execution and delivery of this Agreement, and consummation
of the transactions by Seller in accordance with the terms of this Agreement,
have been duly authorized by all necessary organizational action of Seller.

(c) Execution: This Agreement has been duly executed and delivered by Seller.

(d) No Violation: Neither execution and delivery by Seller of this Agreement,
nor consummation of the transaction by Seller in accordance with the terms of
this Agreement, nor compliance by Seller with or fulfillment by Seller of the
terms of this Agreement, will violate, conflict with or result in a breach of
the terms, conditions or provisions of, or constitute a default under, (i) the
organizational documents of Seller, (ii) any material approval, restriction,
condition, covenant, commitment, contract or agreement to which Seller is a
party or by which Seller or the Property is otherwise bound, or (iii) any
statute, ordinance, law, rule, regulation, policy, guideline, code, ruling,
order, writ, injunction, decree or judgment of any federal, state, municipal or
other governmental department, commission, board, bureau, agency, authority or
instrumentality (collectively, “Governmental Authority”) or any principle of
common law (collectively, “Laws”), applicable to Seller or the Property.

(e) Required Consents: Except for any recordings or filings of the conveyance
documents that may be necessary or appropriate in connection with the
consummation of the transactions under this Agreement, no license, permit,
certificate, order, authorization, consent, franchise, designation, declaration,
filing, registration or approval of or with any Governmental Authority, or any
other public or private body or person, is required to permit Seller to execute
and deliver this Agreement, to consummate the transactions in accordance with
the terms of this Agreement, or to comply with and fulfill the terms of this
Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(f) Compliance with Applicable Laws: Seller has not received any outstanding
written notice of any alleged material violation of or material nonconformity
with any Law relating to, or any material restriction, condition, covenant,
commitment, contract or agreement concerning, the ownership, operation, use
and/or occupancy of the Property.

(g) Litigation: There is no governmental or other action, suit, claim,
investigation or proceeding pending or, to Seller’s actual knowledge, threatened
by or against Seller or the Real Property before any court or Governmental
Authority; and no judgment, order, writ, injunction, decree, ruling or other
similar command of any court or Governmental Authority has been served upon or,
to Seller’s actual knowledge, entered against, Seller or the Real Property, that
is presently in effect.

(h) Options: Seller has not made any binding agreement for the sale of the
Property, or, given any person an agreement, option or right of first refusal to
purchase all or any part of the Property, which remains outstanding.

(i) Possession: Except for the rights of tenants under their Leases, the
Property is in the sole possession of Seller, and no other person has a right to
possession or claims possession of all or any part of the Property

(j) Condemnation: Seller has received no written notice and Seller has no actual
knowledge of, any threatened or contemplated action by any Governmental
Authority having the power of eminent domain, which might result in any part of
the Real Property or Additional Property being taken by condemnation or conveyed
in lieu thereof. Seller shall, immediately upon receiving any such notice or
learning of any such contemplated or threatened action, give Purchaser written
notice thereof.

(k) Leases: The Leases described in Exhibit C attached hereto and made a part
hereof constitute all of the leases and other occupancy agreements (and all
amendments thereto), currently in effect with respect to the Property. The
Leases are in full force and effect. Except as set forth in the Leases or on
Exhibit C attached hereto and made a part hereof, there are no unpaid tenant
improvement allowance or Landlord obligations to perform any tenant improvements
under the Leases or unpaid leasing commissions. Seller has not delivered or
received any written notice of default under the Leases that remains uncured.
Seller has no knowledge of any defaults under the Leases or any event which with
the passage of time or giving of notice would constitute a default under the
Leases. No tenant has asserted any claim of offset or other defense in respect
of the Leases or Seller’s obligations under the Leases. Seller has not assigned,
pledged, transferred, or otherwise encumbered any rights or benefits of Seller
under the Leases, including, without limitation, the rents payable thereunder
except as shown on the Commitment.

(l) Property Agreements: The Property Agreements constitute all of the Property
Agreements currently in effect with respect to the Property. To the best of
Seller’s knowledge, all such Property Agreements are in full force and effect in
accordance with their respective provisions and Seller has no knowledge of, and
has received no notice of, any default, or claim of default, on the part of any
party to any of such Property Agreements.

 

- 6 -



--------------------------------------------------------------------------------

(m) Employees: There are no employees of the Property or Seller who will become
employees of Purchaser or for which Purchaser shall be responsible in any way
except pursuant to union contracts, true and complete copies of which have been
delivered to Purchaser.

(n) Bankruptcy; Insolvency: There is not pending against Seller (i) a petition
in bankruptcy, whether voluntary or otherwise, (ii) an assignment for the
benefit of creditors, (iii) any petition seeking reorganization or arrangement
under the bankruptcy or insolvency laws of the United States or any state, or
(iv) any other similar action brought under such bankruptcy or insolvency laws;
and (b) no trustee or receiver has been appointed to take control over Seller or
any part of the Property.

(o) Books and Records: Seller has previously delivered or made available to
Purchaser true and complete copies of the books and records used by Seller in
the operation of the Property.

(p) Environmental Matters: Except as set forth in the Phase I environmental
assessment report for the Property delivered by Seller to Purchaser on or before
the execution of this Agreement, as listed and described on Exhibit P attached
hereto and made a part hereof (collectively the “Phase I Report”), or in any
environmental report obtained by Purchaser or as otherwise disclosed to
Purchaser in writing, to Seller’s knowledge, Seller has received no written
notification that any governmental or quasi-governmental authority has
determined that there are any violations of environmental statutes, ordinances
or regulations affecting the Property. As used herein, “Hazardous Substances”
means all hazardous or toxic materials, substances, pollutants, contaminants, or
wastes currently identified as a hazardous substance or waste in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(commonly known as “CERCLA”), as amended, the Superfund Amendments and
Reauthorization Act (commonly known as “SARA”), the Resource Conservation and
Recovery Act (commonly known as “RCRA”), or any other federal, state or local
legislation or ordinances applicable to the Property.

For purposes of this Section 6, references to the “actual knowledge” of Seller
shall refer only to the actual knowledge of Jennifer Brock and Ronald C. Lunt
(together, the “Designated Persons”), and shall not be construed to refer to the
knowledge of any other owner, officer, manager, agent or employee of Seller or
any of its affiliates or to impose on the Designated Persons any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. Seller represents that the Designated Persons are the persons most
knowledgeable about the Property and the most likely to receive notices and
other communications about the Property.

 

- 7 -



--------------------------------------------------------------------------------

7. AS-IS, WHERE-IS TRANSACTION. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 6 OR
ELSEWHERE IN THIS AGREEMENT, PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT
PURCHASER IS PURCHASING AND ACQUIRING THE PROPERTY “AS-IS”, “WHERE IS”, AND WITH
ALL FAULTS, AND THAT EXCEPT AS EXPRESSLY STATED IN SECTION 6, SELLER HAS NOT
MADE AND DOES NOT MAKE ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, BY
OPERATION OF LAW OR OTHERWISE, OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO
THE PROPERTY OR AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE,
QUANTITY, QUALITY OR CONDITION OF THE PROPERTY, (B) THE INCOME TO BE DERIVED
FROM THE PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR ANY OR ALL ACTIVITIES
AND USES THAT PURCHASER MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE
PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, (E) THE STATUS OF TITLE TO THE
PROPERTY, (F) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE
PROPERTY, (G) THE ZONING OF THE PROPERTY, (H) THE STATUS OR CONTENT OF ANY
PLANS, PERMITS, SURVEYS, OR OTHER DOCUMENTS RELATING TO THE PROPERTY, (I) THE
CONTENT, COMPLETENESS OR ACCURACY OF THE TITLE COMMITMENT OR THE DUE DILIGENCE
MATERIALS FURNISHED TO (OR TO BE FURNISHED TO) OR OBTAINED BY (OR TO BE OBTAINED
BY) PURCHASER; (J) THE CONFORMITY OF THE IMPROVEMENTS TO ANY PLANS OR
SPECIFICATIONS FOR THE PROPERTY, INCLUDING WITHOUT LIMITATION ANY PLANS AND
SPECIFICATIONS THAT MAY HAVE BEEN OR MAY BE PROVIDED TO PURCHASER; (K) THE
CONFORMITY OF THE PROPERTY TO PAST, CURRENT OR FUTURE APPLICABLE ZONING OR
BUILDING REQUIREMENTS; OR (L) ANY OTHER ASPECT OR COMPONENT OF THE PROPERTY.
WITHOUT LIMITING THE FOREGOING, PURCHASER HEREBY ACKNOWLEDGES THAT IT
UNDERSTANDS AND AGREES THAT SELLER MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS
OR WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, SUITABILITY, HABITABILITY,
AND/OR MERCHANTABILITY WITH RESPECT TO THE PROPERTY OR ANY ASPECT OR CONDITION
THEREOF. PURCHASER HEREBY AGREES THAT SELLER IS NOT LIABLE OR BOUND BY ANY
GUARANTEES, PROMISES, STATEMENTS, REPRESENTATIONS, OR INFORMATION PERTAINING TO
THE PROPERTY MADE OR FURNISHED BY ANY REAL ESTATE AGENT, BROKER, EMPLOYEE,
SERVANT OR OTHER PERSON REPRESENTING OR PURPORTING TO REPRESENT SELLER’S
INTERESTS, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 6 ABOVE. PURCHASER FURTHER
ACKNOWLEDGES THAT PURCHASER IS RELYING SOLELY ON ITS OWN INSPECTIONS AND
INVESTIGATIONS WITH RESPECT TO ALL MATTERS REGARDING THE PROPERTY AND ALL
ASPECTS AND COMPONENTS THEREOF.

EXCEPT TO THE EXTENT SELLER BREACHES ANY OF ITS REPRESENTATIONS OR WARRANTIES
UNDER THIS AGREEMENT, PURCHASER, ITS SUCCESSORS AND ASSIGNS HEREBY WAIVE,
RELEASE AND AGREE NOT TO MAKE OR BRING ANY CLAIMS, SUITS OR ACTIONS (INCLUDING
WITHOUT LIMITATION ANY CLAIMS,

 

- 8 -



--------------------------------------------------------------------------------

SUITS OR ACTIONS FOR CONTRIBUTION) AGAINST SELLER, OR SELLER’S AFFILIATES,
SUCCESSORS OR ASSIGNS, WITH RESPECT TO ANY MATTERS PERTAINING TO THE PROPERTY OR
ANY CONDITION OR ASPECT THEREOF.

8. Purchaser’s Representations and Warranties. Purchaser hereby represents and
warrants to Seller that the following statements are, and as of the Closing Date
will be, true and correct in all material respects:

(a) Due Organization: As of the Effective Date, Purchaser is a limited
partnership duly organized and validly existing under the Laws of the State of
Delaware. If Purchaser assigns this Agreement pursuant to Section 22 below at or
prior to Closing, the assignee will be an entity duly organized, validly
existing and in good standing under its jurisdiction of formation and, if
required by applicable Law, will be qualified to do business and in good
standing under the Laws of the State of Illinois.

(b) Power; Authorization: Purchaser has full right, power and authority to
execute and deliver this Agreement, to consummate the transactions in accordance
with the terms of this Agreement, and to comply with and fulfill the terms of
this Agreement; and there are no legal, contractual or other restrictions upon
Purchaser’s right, power or authority to purchase, acquire and assume the
Property from Seller in accordance with the terms of this Agreement. Purchaser’s
execution and delivery of this Agreement, and consummation by Purchaser of the
transactions in accordance with the terms of this Agreement, have been duly
authorized by all necessary organizational action of Purchaser.

(c) Execution: This Agreement has been duly executed and delivered by Purchaser,
and constitutes a legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms.

(d) No Violation: Neither the execution and delivery by Purchaser of this
Agreement, nor consummation by Purchaser of the transaction in accordance with
the terms of this Agreement, nor compliance by Purchaser with or fulfillment by
Purchaser of the terms of this Agreement, will violate, conflict with or result
in a breach of the terms, conditions or provisions of, or constitute a default
under, (i) the organizational documents of Purchaser, (ii) any material
approval, restriction, condition, covenant, commitment, contract or agreement to
which Purchaser is a party or by which Purchaser is otherwise bound, or
(iii) any Law applicable to Purchaser or its property.

(e) Required Consents: Subject to any recordings or filings of the conveyance
documents that may be necessary or appropriate in connection with the
consummation of the transactions under this Agreement, no license, permit,
certificate, order, authorization, consent, franchise, designation, declaration,
filing, registration or approval of or with any Governmental Authority, or any
other public or private body or person, is required to permit Purchaser to
execute and deliver this Agreement, to consummate the transaction in accordance
with the terms of this Agreement, or to comply with and fulfill the terms of
this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

9. Seller’s Covenants and Agreements. From the Effective Date through the
Closing Date:

(a) Continuity of Business: Seller shall maintain its existence; conduct its
business and operations (including without limitation maintaining casualty and
liability insurance) relating to the Property substantially in accordance with
its past practices and procedures; not engage in any material transactions
relating to the Property outside the ordinary course of business without
Purchaser’s prior consent, which consent will not be unreasonably withheld,
conditioned or delayed; use commercially reasonable efforts to preserve the
goodwill of suppliers, distributors, tenants and other persons having business
relations with it relating to the Property; and not sell, transfer, or assign,
any material Property except in the ordinary course of business or with the
prior consent of Purchaser, which consent will not be unreasonably withheld,
conditioned or delayed. Seller hereby acknowledges and agrees that, among other
things, leases of space at the Property and any amendments or modifications
thereto, except as provided below with respect to the Sixteenth Amendment to
Lease with Arthur J. Gallagher & Co., a Delaware corporation (“Gallagher”), and
new Property Agreements which will survive Closing and which are not terminable
without penalty on not more than thirty (30) days notice shall require
Purchaser’s consent, acting in a commercially reasonable manner.

(b) Violations: Seller shall promptly inform Purchaser upon Seller’s receiving
written notice of any existing or alleged (i) violation of or nonconformity with
any Law relating to, or violation of or nonconformity with any restriction,
condition, covenant, commitment, contract or agreement concerning, the
ownership, operation, use and/or occupancy of the Property, including without
limitation under any material Property Agreement, or (ii) violation of or
default under any Permit relating to the ownership, operation, use and/or
occupancy of the Property; provided, however, that Seller shall have the right,
at its election, but not the obligation, to cure, correct or obtain the waiver
of any such violation, breach or default.

10. Conditions Precedent to Purchaser’s Obligations. Without limiting
Purchaser’s rights under Section 4 or Section 5 above, Purchaser’s obligations
hereunder shall be subject to fulfillment of the following conditions precedent
(individually, a “Purchaser’s Condition”; collectively, “Purchaser’s
Conditions”); provided, however, that Purchaser may agree to waive any
Purchaser’s Condition:

(a) Representations and Warranties: Each of Seller’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and as of the Closing Date.

(b) Covenants: Seller shall have complied with, fulfilled and performed in all
material respects each covenant, term and condition to be complied with,
fulfilled or performed by it hereunder.

 

- 10 -



--------------------------------------------------------------------------------

(c) Adverse Action: No judgment, order, writ, injunction, decree, ruling or
other similar command shall have been entered by, and no governmental or other
action, suit, claim, investigation or proceeding shall be pending before, any
court or Governmental Authority, challenging the legality, validity or propriety
of this Agreement or the transactions hereunder, or otherwise relating to the
consummation of the transactions hereunder; provided, however, that Purchaser
hereby acknowledges that such suits, claims, investigations, and proceedings, if
they are initiated by Purchaser, and any judgments, orders, writs, injunctions,
decrees, rulings or similar commands that are entered as a result of any such
suit, claim, investigation, or proceeding initiated by Purchaser, shall not be
deemed to fall within this subsection (c).

(d) Closing Considerations: Purchaser shall have received from Seller all
instruments, documents and other considerations described in Section 13.

(e) Tenant Estoppels: Purchaser shall have received from Seller prior to Closing
a completed tenant estoppel certificate in favor of Purchaser from all tenants;
provided, however, receipt of an estoppel from Covergys Information Management
Group Inc. shall not be a condition to Purchaser’s obligation to close, each
substantially in the form of Exhibit G, attached hereto, alleging (i) no
material discrepancies between the terms of the Leases as compared with the
terms of the Leases set forth in the copies of the Leases delivered by Seller
and Seller’s representations and warranties herein; and (ii) no uncured default
by Seller, as landlord, thereunder, and made a part hereof and dated within
fifteen (15) days before the Closing Date; provided, however, if Seller is
unable to obtain completed tenant estoppel certificates from all tenants, Seller
may deliver estoppel certificates containing generally the information set forth
in Exhibit G, except that “Tenant’s knowledge” shall be amended to read
“Landlord’s knowledge,” executed by Seller covering any tenant that occupies
less than 10% of the net rentable square feet of the Building (the “Tenant
Estoppel Certificate”), except Sun Microsystems, Inc. (“Sun”). In addition, the
Sun estoppel must confirm that operating expenses are paid on a net basis, not
increases over a base year. Any Tenant Estoppel Certificate which is received
from a Tenant after Seller provides its own estoppel may be substituted for
Seller’s estoppel and Seller shall have no further liability thereunder,
provided that such Tenant Estoppel Certificate contains no changes or, if
changed, is otherwise reasonably acceptable to Purchaser. No Tenant Estoppel
Certificate delivered hereunder shall be deemed defective merely by reason of
the fact that a tenant has qualified any statement contained therein by a “best
of knowledge” or similar standard. In addition, Purchaser shall have received
from Seller at or prior to Closing a completed estoppel certificate in favor of
Purchaser from: (i) the property owners association with respect to Schedule B,
Exception X of that certain title commitment issued by Chicago Title Company,
Order Number 1401 008359640 D2, with an effective date of October 19, 2006 (the
“Title Commitment”); (ii) the owner of One Pierce with respect to Schedule B,
Exception Z of the Title Commitment; and (iii) the owner of the sewer plant with
respect to Schedule B, Exceptions V and AM of the Title Commitment
(collectively, the “Title Estoppels”). The Title Estoppels shall be in a form
reasonably acceptable to Purchaser (with Seller required to cure any default and
pay any outstanding assessment raised by an estoppel).

 

- 11 -



--------------------------------------------------------------------------------

(f) Title Policy: The Title Company shall be irrevocably and unconditionally
committed to issue to Purchaser a title policy as required pursuant to
Section 4.

(g) Gallagher Amendment: The Sixteenth Amendment to Lease with Gallagher shall
have been executed by Gallagher, as tenant and delivered in accordance with
Section 13(h) hereof in the form attached hereto as Exhibit M.

Purchaser shall promptly inform Seller in writing upon Purchaser’s receiving
actual knowledge of any circumstance, condition or fact which would or could
cause any Purchaser’s Condition not to be fulfilled. The failure to obtain the
required Tenant Estoppels shall not constitute a default by Seller hereunder
provided Seller used reasonable efforts in attempting to obtain such estoppels.
In the event that Seller fails to obtain the required Tenant Estoppels prior to
Closing, Seller shall have the right to extend the date of Closing for up to
thirty (30) days in order to provide additional time to obtain such Tenant
Estoppels.

11. Conditions Precedent to Seller’s Obligations. Seller’s obligations hereunder
shall be subject to fulfillment of the following conditions precedent
(individually, a “Seller’s Condition”; collectively, “Seller’s Conditions”);
provided, however, that Seller may agree to waive any Seller’s Condition:

(a) Representations and Warranties: Each of Purchaser’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and as of the Closing Date.

(b) Covenants: Purchaser shall have complied with, fulfilled and performed in
all material respects each covenant, term and condition to be complied with,
fulfilled or performed by it hereunder.

(c) Adverse Actions: No judgment, order, writ, injunction, decree, ruling or
other similar command shall have been entered by, and no governmental or other
action, suit, claim, investigation or proceeding shall be pending or threatened
before, any court or Governmental Authority, challenging the legality, validity
or propriety of this Agreement or the transactions hereunder, or otherwise
relating to the consummation of the transactions hereunder; provided, however,
that Seller hereby acknowledges that such suits, claims, investigations, and
proceedings, if they are initiated by Seller, and any judgments, orders, writs,
injunctions, decrees, rulings or similar commands that are entered as a result
of any such suit, claim, investigation, or proceeding initiated by Seller, shall
not be deemed to fall within this subsection (c).

(d) Closing Considerations: Seller shall have received from Purchaser all
instruments, documents and other considerations described in Section 14.

Seller shall promptly inform Purchaser in writing upon Seller’s receiving actual
knowledge of any circumstance, condition or fact which would or could cause any
Seller’s Condition not to be fulfilled.

 

- 12 -



--------------------------------------------------------------------------------

12. Closing. Subject to the satisfaction of the Seller’s Conditions and
Purchaser’s Conditions, and subject to any provisions of this Agreement which
expressly give either party the right to terminate this Agreement, the
transactions under this Agreement shall be consummated at a “NY Style” closing
(the “Closing”) to be held at the downtown offices of Title Company (or such
other location as the parties mutually agree) on December 7, 2006, or such other
date as may be agreed to by Purchaser and Seller (the “Closing Date”). The
Closing shall begin at or before 10:00 a.m. CST. Notwithstanding the foregoing,
Seller may delay the Closing for up to thirty (30) days in the event that the
pay-off letter and calculation of the prepayment fee under the TIAA Financing is
not available by the date which is five (5) days prior to the Closing Date; in
such instance, the Closing Date shall be five (5) days after such information is
delivered to Purchaser by Seller.

13. Seller’s Considerations. At the Closing, Seller shall execute and/or deliver
to Purchaser the following instruments, documents and other considerations, all
of which shall be in form and substance reasonably satisfactory to Purchaser and
Seller:

(a) Deed: A duly authorized and executed special warranty deed in recordable
form, conveying to Purchaser good and indefeasible fee simple title to the Real
Property, subject only to the Leases and the Permitted Exceptions in the form
attached hereto as Exhibit H.

(b) Bill of Sale: A quit claim bill of sale transferring the Personal Property
to Purchaser, subject only to the Leases and Permitted Exceptions in the form
attached hereto as Exhibit I.

(c) Assignment and Assumption of Leases: An instrument or instruments (which
shall be in recordable form if necessary or appropriate) pursuant to which
Seller assigns to Purchaser, and Purchaser assumes, the Leases and the Security
Deposits relating thereto (subject to Section 15 below) (the “Assignment and
Assumption of Leases”) in the form attached hereto as Exhibit J.

(d) Assignment and Assumption of Property Agreements, Permits and Warranties: An
instrument pursuant to which Seller assigns to Purchaser, and Purchaser assumes,
the Property Agreements, Permits and Warranties, to the extent assignable by
Seller (the “Assignment and Assumption of Property Agreements, Permits and
Warranties”) in the form attached hereto as Exhibit K.

(e) Assignment and Assumption of Additional Property. To the extent necessary or
appropriate, additional instrument(s) pursuant to which Seller assigns,
transfers and conveys to Purchaser, and Purchaser assumes and accepts, the
Additional Property, to the extent assignable by Seller (the “Assignment and
Assumption of Additional Property”) in the form attached hereto as Exhibit L.

(f) Tenant Estoppel Certificates: The Tenant Estoppel Certificates, as required
under Section 10(e).

 

- 13 -



--------------------------------------------------------------------------------

(g) Broker’s Lien Waiver: The Broker’s Lien Waiver (as hereinafter defined), as
required under Section 26.

(h) Gallagher Amendment: The Sixteenth Amendment to the Gallagher Lease in form
of Exhibit M attached hereto and incorporated herein executed by Gallagher, as
tenant.

(i) Closing Certificate: A certificate to the effect that each of Seller’s
representations and warranties contained herein is true and correct in all
material respects as of the Closing Date.

(j) Owner’s Affidavit: A standard form of Owner’s affidavit (ALTA Statement)
(but with respect to contracts only as to contracts entered into by Seller) to
enable Title Company to delete those so-called “standard exceptions” to the
Commitment, to the extent that they may be deleted with a Owner’s affidavit as
so modified.

(k) Transfer Tax Declarations: City, county and state transfer tax declarations
or similar instrument.

(l) Tax Waiver: A waiver of any tax withholding which may be imposed upon
Purchaser due to Seller’s obligation to pay taxes (and if Seller fails to
deliver any such waiver, Purchaser may withhold any amount required by law) or
an indemnity reasonably satisfactory to Purchaser in lieu thereof which
indemnity will be released upon delivery of appropriate waivers

(m) Certificate of Non-Foreign Status: An affidavit stating that Seller is not a
“foreign person” as defined in Section 1445 of the Internal Revenue Code and the
income tax regulations promulgated thereunder.

(n) Closing Statement: A closing statement (the “Closing Statement”).

(o) Tenant Notices: A notice, signed by Seller, to each of the tenants at the
Property (the “Tenant Notices”), notifying them that the Closing has occurred
and that Purchaser shall be responsible for their Security Deposits.

(p) Leases, Property Agreements, Permits and Warranties: To the extent in
Seller’s possession, originals of all Leases, Property Agreements, Permits and
Warranties.

(q) Keys: Keys to the Real Property.

(r) Plans and Specifications: To the extent in Seller’s possession, a copy of
the plans and specifications for the Improvements.

(s) Leases: A copy of Exhibit C updated to the date of Closing.

(t) Recertification: A recertification of Seller’s warranties in the form
attached hereto as Exhibit N.

 

- 14 -



--------------------------------------------------------------------------------

(u) Photographs: A quitclaim assignment of any and all of Seller’s rights to
utilize the photographs of the Property contained in the offering memorandum and
Seller shall cooperate with Buyer in connection with any attempt to contact the
photographer and/or owner of the photographs and negatives thereof.

(v) Other Considerations: Such other and further instruments and documents as
Purchaser or the Title Company may deem reasonably necessary or desirable, or as
may reasonably be required, to consummate the transactions under this Agreement,
which can be furnished by Seller at nominal expense to Seller.

(w) Title Estoppels: The Title Estoppels, as required under Section 10(e).

14. Purchaser’s Considerations. At the Closing, Purchaser shall execute and/or
deliver to Seller the following instruments, documents and other considerations,
all of which shall be in form and substance reasonably satisfactory to Seller
and Purchaser:

(a) Purchase Price: Immediately available funds for the Purchase Price due at
Closing pursuant to Section 3 (subject to such adjustments, credits and
prorations as are provided in this Agreement).

(b) Assignment and Assumption of Leases: The Assignment and Assumption of
Leases.

(c) Assignment and Assumption of Property Agreements, Permits and Warranties:
The Assignment and Assumption of Property Agreements, Permits and Warranties.

(d) Assignment and Assumption of Additional Property: If applicable, the
Assignment and Assumption of Additional Property.

(e) Gallagher Amendment: The Sixteenth Amendment to the Gallagher Lease in form
of Exhibit M attached hereto and incorporated herein executed by Purchaser, as
landlord.

(f) Closing Certificate: A certificate to the effect that each of Purchaser’s
representations and warranties contained herein is true and correct in all
material respects as of the Closing Date.

(g) Transfer Tax Declarations: City, county and state transfer tax declarations
or similar instrument.

(h) Closing Statement: The Closing Statement.

(i) Tenant Notices: The Tenant Notices, signed by Purchaser.

(j) Other Considerations: Such other and further instruments, documents and
other considerations as Seller or the Title Company may deem reasonably
necessary or desirable, or as may reasonably be required, to consummate the
transactions under this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

15. Apportionments; Transfer of Operations.

(a) Apportionments: The following items shall be apportioned or otherwise
treated at Closing in accordance with the terms of this Section 15:

(i) Rents and Other Accounts Receivable. Rents actually received by Seller prior
to Closing with respect to the Property shall be pro-rated such that Seller
shall be entitled to all Rents received and other amounts collected for periods
preceding the Closing Date and Purchaser shall be entitled to all Rents and
other amounts for periods from and after the Closing Date. With regard to Rents
and other accounts receivable that are delinquent as of the Closing Date, (i) no
proration will be made at the Closing, (ii) Purchaser will make a reasonable
good faith effort after the Closing to collect such delinquent Rents and other
accounts receivable in the ordinary course of Purchaser’s operation of the
Property, and (iii) Purchaser will apply all Rents and other accounts receivable
collected first to the Rents and monetary obligations arising under the Leases
from and after the Closing Date, and the excess amount, if any, shall be applied
to the delinquent amount owed to Seller, and Purchaser shall promptly pay the
same to Seller. It is agreed, however, that Purchaser will not be obligated to
institute any lawsuit to collect delinquent Rents or other accounts receivable.
In the event there are any delinquent Rents or other accounts receivable as of
the Closing Date and the same are not collected by Purchaser and paid to Seller
within sixty (60) days after the Closing Date, Seller shall have the right, upon
written notice to Purchaser, to seek collection of such delinquent Rents and
other accounts receivable using commercially reasonable efforts, and Seller
agrees to identify itself in any correspondence with any such tenant that Seller
is the prior landlord and prior owner of the Property and that its actions are
not the actions of the current landlord and current owner of the Property, and
Seller shall not seek to evict or otherwise affect any tenant’s possession of
its premises.

(ii) Security Deposits. Seller shall, at Seller’s option, either deliver to
Purchaser any Security Deposits actually held by Seller pursuant to the Leases,
or Seller may retain such Security Deposits and allow Purchaser a credit at
Closing for the amount of such Security Deposits. In either case, Purchaser
shall assume all responsibility for the Security Deposits from and after the
Closing and Seller shall have no further liability or responsibility therefor.
Seller shall deliver all documents necessary to appropriately transfer or cause
the re-issuance of all non-cash Security Deposits (such as letters of credit)
and pay all fees to accomplish such transfer. If there is any delay past Closing
in the re-issuance of any non-cash Security Deposit, Seller will, upon
Purchaser’s certification that a default has occurred under the applicable
Lease, call such Security Deposit and deliver the proceeds to Purchaser provided
Purchaser indemnifies Seller from all loss, cost and expense, including
attorneys fees and costs, arising therefrom.

 

- 16 -



--------------------------------------------------------------------------------

(iii) Taxes. All unpaid ad valorem real estate taxes for the Property payable
during the current year and all prior years shall be prorated (on a cash basis)
as of the Closing Date. Seller is entitled to all real estate tax collections
from tenants due and payable up to and including the day prior to the Closing
Date. Purchaser is entitled to all real estate tax collections from tenants due
and payable from and after the Closing Date, including the day of Closing.
Seller shall, prior to or at Closing, pay any general real estate tax bills
which are due and payable as of the Closing Date. Purchaser shall be responsible
for all real estate taxes and assessments for the year 2006 that become due and
payable in 2007. Purchaser shall be responsible for, and shall indemnify, defend
and hold Seller and its affiliates and successors harmless from and against, all
real estate taxes and assessments with respect to the Property that are or that
become due and payable after the Closing, and Seller shall have no liability or
responsibility therefore.

(iv) Utilities. All utility charges that accrue for periods prior to the Closing
Date shall be the responsibility of Seller and all utility charges accruing for
periods on and after the Closing Date shall be the responsibility of Purchaser.
Prior to Closing, Purchaser and Seller shall cooperate to arrange for utility
services to the Property to be discontinued in Seller’s name, as of the end of
the day immediately prior to the Closing Date, and to be reinstated in
Purchaser’s name as of the Closing Date. If the foregoing cannot be
accomplished, then Seller will cause the meters for those utilities that cannot
be transferred to Purchaser’s name effective as of the Closing Date to be read,
and telephone calls to be totaled, as of a date as close as reasonably possible
to the Closing Date. In the event the actual amounts for such charges for
utilities or telephone calls are not known as of Closing or cannot be billed
separately to the responsible party, such charges shall be apportioned between
the parties as of the Closing Date based upon the estimates agreed upon by the
parties, and such apportionments shall be adjusted after Closing once the actual
amounts thereof become known. Any charges for utilities which are paid on a
monthly basis shall be apportioned at Closing as of the Closing Date. Seller
shall receive a credit against the Purchase Price in the amount of any such
utility charges that Seller has prepaid and for which Purchaser is responsible
under this subsection. If the relevant utility credits Purchaser’s account with
the amount of any prepaid deposits previously made by Seller, at Closing,
Purchaser shall succeed to the ownership of, and the Purchase Price shall be
increased by, the amount of any and all such deposits for such utilities. Each
party shall indemnify, defend and hold the other harmless from and against any
utility costs or expenses for which it is respectively responsible under this
subsection.

(v) Property Agreements. Seller shall be responsible for all payments under the
Property Agreements that accrue for periods prior to the Closing Date, and
Purchaser shall be responsible for all payments under the Property Agreements
that accrue for periods from and after the Closing Date.

 

- 17 -



--------------------------------------------------------------------------------

(vi) Prepaid Insurance. Seller shall not transfer to Purchaser any insurance
policies or coverage and Purchaser shall make its own arrangements for all
insurance. Except as provided in Section 17 below, any payments of insurance
proceeds with respect to Seller’s insurance shall belong to Seller.

(vii) Leasing Commissions and Lease Costs. Seller shall be responsible for
payment of all finder’s fees and brokerage commissions (if any) that are payable
in connection with the primary lease term and any renewal periods which have
commenced but not in connection with any renewal periods under the Leases which
have not yet commenced or any expansion rights unexercised as of the date of
this Agreement.

(viii) TIAA Financing. Purchaser shall pay to Seller the amount with respect to
the prepayments fees or penalties in connection with the prepayment of the TIAA
Financing as provided in Paragraph 3.

(ix) Management Agreement. The existing management agreement between Seller and
H.P.-Itasca Two Pierce L.L.C. (“H.P.-Itasca”) with respect to the Property shall
be terminated effective as of the Closing, and H.P.-Itasca shall waive any and
all claims to leasing commissions pursuant to such agreement, except as
otherwise expressly provided herein.

(x) Convergys Subleases. Intentionally Deleted.

(b) Estimated and Final Adjustments: Purchaser and Seller shall, at least three
(3) Business Days prior to the scheduled Closing Date, jointly prepare the
following:

(i) a preliminary list of expenses paid by Seller which are attributable to
post-Closing periods (“Prepaid Expenses”); and

(ii) a preliminary list of expenses to be assumed by Purchaser which are
attributable to periods prior to Closing (“Assumed Expenses”).

(c) Tenant Deposits: At Closing, Seller shall provide Purchaser with the
necessary accounting records for applicable prior years to verify base amounts
for each current tenant. In addition, Seller shall provide Purchaser with (i) a
list of all reimbursable expenses, (ii) a list of all amounts due to and from
tenants relating to expense or tax reimbursements, and (iii) a reconciliation
schedule showing the expenses incurred, the amounts the tenants have been billed
and the amounts collected from tenants (“Tenant Deposits”), all for the 2006
calendar year. Purchaser shall be responsible for preparing any required expense
or tax reconciliation for the calendar year 2006. Purchaser shall use
commercially reasonable efforts to bill tenants in accordance with their
respective Leases for expenses or taxes for calendar year 2006 and upon receipt
of the same from tenants shall reimburse Seller for Seller’s proportionate
share, based on the expenses or taxes for the respective periods of ownership.
Upon Seller completing the reconciliation, if Seller owes any tenant any funds
for the period of its ownership, Seller shall forthwith pay the

 

- 18 -



--------------------------------------------------------------------------------

same to Purchaser for reimbursement to the Tenant. To the extent any tenant is
entitled to an audit relative to expenses or taxes for the applicable year, as
between Seller and Purchaser, Purchaser shall, unless otherwise agreed in
writing, be responsible for coordinating such audit, and Seller shall provide
the auditor selected by Purchaser with all requested and available information
relative to Seller’s period of ownership. The cost of such audit, to the extent
not borne by the tenants, shall be paid by Seller and Purchaser in proportion to
their respective periods of ownership of the Property for the applicable year.

(d) Transfer of Operations: Correction Period: Except as otherwise described
above, all such apportionments described above shall be made in a manner
consistent with the principle that the income and expenses of the Property for
all periods up to the Closing Date shall be attributable to Seller, and all
income and expenses of the Property for all periods commencing from and after
the Closing Date shall be attributable to Purchaser.

Each of the items set forth in this Section 15 shall be prepared by Seller and
Purchaser based on their good faith estimates of the respective amounts thereof,
and Purchaser and Seller shall cause their respective representatives to
cooperate in good faith with a view to determining the amount by which the
Purchase Price must be adjusted pursuant to this Section 15. Thereafter,
Purchaser and Seller shall cooperate with a view to resolving, on or before the
nine (9) month anniversary of the Closing Date, any errors or omissions in the
apportionments discovered by either party, adjusting any apportionments based
upon estimated amounts at the Closing to reflect actual charges, and any and all
disputes that may exist between them regarding the Purchase Price adjustments
required hereby. During such period, Purchaser and Seller, as the case may be,
shall submit to the other party any amounts paid by it at the Closing that it
disputes and any additional expenses paid or assumed by it that should have been
included in the list of Assumed Expenses or Prepaid Expenses. Any dispute
concerning said errors or omissions which cannot be resolved by agreement of the
parties during such nine (9) month period shall be submitted within ten
(10) days after such nine (9) month period to and determined by Ernst & Young on
or before the ten (10) month anniversary of the Closing Date. Seller and
Purchaser shall share equally the cost of retaining Ernst & Young. Any and all
adjustments to the Purchase Price required by this Section 15 shall be paid
within ten (10) days after the parties’ mutual agreement thereto (or, if no such
agreement is obtained on or before the six (6) month anniversary of the Closing
Date, promptly upon determination thereof by the aforementioned accounting firm.

Seller shall be entitled to any and all refunds of taxes attributable to periods
for which Seller or its predecessors paid the taxes, but shall be responsible to
pay any such amounts due to tenants under their leases.

Without limiting the foregoing, Purchaser shall, to the extent of the credit
received at Closing, indemnify, defend, and hold harmless Seller and its
affiliates and successors from and against any matters for which Purchaser
receives a credit against the Purchase Price pursuant to this Section 15. The
provisions of this Section 15 will survive the Closing.

 

- 19 -



--------------------------------------------------------------------------------

16. Possession. Seller shall deliver exclusive possession of the Property to
Purchaser on the Closing Date, subject only to the Permitted Exceptions and the
rights of tenants under their Leases, in substantially the same condition as on
the Effective Date (except for ordinary wear and tear, any damage or loss caused
by Purchaser or its employees, contractors, agents or representatives, and any
damage or loss from casualty or condemnation).

17. Damage or Destruction; Condemnation. In the event that, prior to Closing,
the Real Property is destroyed or materially damaged by casualty, or if material
condemnation proceedings are commenced against the Real Property, Purchaser
shall have the right to terminate this Agreement by giving written notice of
termination to Seller within fifteen (15) days after receiving written notice of
such damage, destruction or condemnation proceedings, in which case the Deposit
shall immediately be returned to Purchaser and neither party shall have any
further rights or obligations under this Agreement except for those which
expressly survive termination of this Agreement. For purposes of the foregoing,
“material damage by casualty” means loss or damage to the Real Property or any
portion thereof by casualty such that the cost of repairing or restoring the
Real Property in question to a condition substantially identical to that of the
Real Property in question prior to the event of casualty would be, in the
certified opinion of The Jenkins Group and a qualified contractor or architect
selected by Purchaser, equal to or greater than Nine Hundred Fifteen Thousand
Dollars and NO/100 ($915,000.00). For purposes of the foregoing, a “material
condemnation” means any condemnation of any portion of the Real Property having
a value equal to or greater than One Hundred Thousand Dollars and NO/100
($100,000.00). Except to the extent Purchaser is permitted to terminate this
Agreement pursuant to the preceding sentences, Purchaser shall, in the event of
any casualty or condemnation with respect to the Property, accept the Property
in its then condition and proceed with the Closing on the purchase of the
Property under this Agreement, with no reduction, offset or abatement of or to
the Purchase Price, except that the Purchase Price shall be reduced by the
amount of any deductible applicable to Seller’s insurance coverage. If Purchaser
elects or is obligated to accept the Property and proceed to Closing, all
proceeds of insurance or condemnation awards payable to Seller or received by
Seller by reason of such damage, destruction or condemnation shall be paid or
assigned to Purchaser at Closing.

18. Seller’s Obligations After Closing. Seller shall have the following
obligations to Purchaser after the Closing:

(a) Further Assurances: Seller shall from time to time, at Purchaser’s request
and without further consideration, perform such acts, and execute and deliver to
Purchaser such other and further instruments, documents and other
considerations, as Purchaser may reasonably request for more effective
consummation of the transactions under this Agreement and satisfaction by Seller
of its other obligations under this Agreement.

19. Purchaser’s Obligations After Closing. Purchaser shall have the following
obligations to Seller after Closing:

(a) Books and Records: Purchaser shall maintain all books and records included
in the Property in accordance with all applicable Laws; and, so long as
Purchaser has possession of such books and records, Purchaser shall permit
Seller to have access to and the right to copy the books and records relating to
Seller’s period of ownership of the Property during normal business hours, upon
reasonable prior written notice, for any proper and reasonable purpose.

 

- 20 -



--------------------------------------------------------------------------------

(b) Further Assurances: Purchaser shall from time to time, at Seller’s request
and without further consideration, perform such acts, and execute and deliver to
Seller such other and further instruments, documents and other considerations,
as Seller may reasonably request for more effective consummation of the
transactions under this Agreement in accordance with the terms and conditions of
this Agreement and satisfaction by Purchaser of its other obligations under this
Agreement.

20. Defaults; Termination.

(a) If Seller fails in any material respect to comply with, fulfill or perform
any covenant or obligation to be complied with, fulfilled or performed by it
under this Agreement, or Seller fails or refuses to consummate the transactions
under this Agreement in accordance with the terms and conditions of this
Agreement other than by reason of nonfulfillment of any Seller’s Condition, or
by reason of a Purchaser’s Default (as defined below) (any such event being
herein referred to as a “Seller’s Default”), or if any Purchaser’s Condition
described in Section 10 is not fulfilled on or before the Closing Date or waived
by Purchaser, then, and in any such event, Purchaser shall have the right, at
its election, and in addition to any other rights and remedies it may have under
Section 21, to terminate this Agreement by written notice from Purchaser to
Seller, in which event all liabilities and obligations of the parties hereunder
(except as provided in Section 21 below) shall cease except for those which
expressly survive termination of this Agreement, and the Deposit together with
all interest earned thereon (except as described in Section 21 below) shall be
returned immediately to Purchaser, provided that if the Seller willfully
frustrates the sale of the Property or if specific performance is not available,
then in addition to the refund of the Deposit, Seller shall reimburse Purchaser
for Purchaser’s actual out-of-pocket costs and expenses in connection with its
investigation of the Property not to exceed One Hundred Thousand Dollars
($100,000).

(b) If Purchaser fails in any material respect to comply with, fulfill or
perform any covenant or obligation to be complied with, fulfilled or performed
by it under this Agreement, or Purchaser fails or refuses to consummate the
transactions under this Agreement in accordance with the terms and conditions of
this Agreement other than by reason of nonfulfillment of any Purchaser’s
Condition, or by reason of a Seller’s Default (any such event being herein
referred to as a “Purchaser’s Default”), or any Seller’s Condition described in
Section 11 is not fulfilled on or before the Closing Date or waived by Seller,
then, and in any such event, Seller shall have the right, at its election, and
in addition to any other rights and remedies it may have under Section 21, to
terminate this Agreement by written notice from Seller to Purchaser, in which
event all liabilities and obligations of the parties hereunder (except as
provided in Section 21 below) shall cease except for those which expressly
survive termination of this Agreement. If Seller terminates this Agreement by
reason of non-fulfillment of a Seller’s Condition, all liabilities and
obligations of the parties hereunder shall cease except for those which
expressly survive termination of this Agreement, and the Deposit together with
all interest earned thereon (except as described in Section 21 below) shall be
returned immediately to Purchaser.

 

- 21 -



--------------------------------------------------------------------------------

21. Remedies for Default.

(a) IF SELLER COMMITS A DEFAULT PRIOR TO CLOSING, INCLUDING ANY BREACH OF
WARRANTY, PURCHASER MUST, AS ITS SOLE REMEDY, EITHER (a) TERMINATE THIS
AGREEMENT AND RECEIVE THE RETURN OF THE DEPOSIT, (b) ENFORCE SPECIFIC
PERFORMANCE OF THIS AGREEMENT OR (c) IF, AND ONLY IF, SPECIFIC PERFORMANCE IS
NOT AVAILABLE AS A REMEDY, RECEIVE THE RETURN OF THE DEPOSIT AND SUE SELLER FOR
DAMAGES NOT TO EXCEED FIVE HUNDRED THOUSAND DOLLARS ($500,000). PURCHASER MUST
SEND SELLER WRITTEN NOTICE OF WHICH REMEDY PURCHASER ELECTS TO PURSUE WITHIN TEN
(10) DAYS AFTER PURCHASER’S KNOWLEDGE OF SELLER’S DEFAULT. IF PURCHASER DOES NOT
SO ELECT OR IF PURCHASER ELECTS TO PURSUE LITIGATION AS ITS REMEDY AND DOES NOT
COMMENCE THE LITIGATION WITHIN THIRTY (30) DAYS AFTER NOTIFYING SELLER THAT
PURCHASER IS ELECTING LITIGATION AS ITS REMEDY, PURCHASER’S SOLE REMEDY WILL BE
TO TERMINATE THIS AGREEMENT AND RECEIVE THE RETURN OF THE DEPOSIT.

(b) In the event the consummation of the transactions contemplated by this
Agreement do not occur by reason of a Purchaser’s Default, Seller shall be
entitled, as its sole remedy, to terminate this Agreement as described in
Section 20 above and to retain the Deposit and any interest accrued thereon as
liquidated damages. The payment to Seller of the Deposit as liquidated damages
is not intended to be a forfeiture or penalty but is intended to constitute
liquidated damages to Seller. However, the foregoing provisions of this
subsection (b) shall not be deemed to prohibit or limit Seller’s right to seek
actual, compensatory damages, post-Closing, with respect to Purchaser’s breach
of Purchaser’s representations or warranties under this Agreement; and shall not
be deemed to prohibit or limit Seller’s right to seek damages, the remedy of
specific performance, an injunction, or other appropriate relief with respect to
any breach of Purchaser’s obligations under Sections 5, 15, 19 or 23 of this
Agreement or under any provision of this Agreement pursuant to which Purchaser
has agreed to indemnify, defend, or hold harmless Seller, its affiliates and/or
successors for any matters. Furthermore, the foregoing provisions shall not be
deemed to prohibit or limit Seller’s right to seek reasonable attorneys’ fees
and costs to enforce the provisions of this subsection (b) or any other
provision of this Agreement.

(c) Any claim that Purchaser may have at any time against Seller for a breach of
any representation or warranty, whether known or unknown, which is not asserted
by notice from Purchaser to Seller within one (1) year after the Closing Date
or, if notice is sent, litigation to enforce the claim is not commenced within
sixty (60) days after said notice will not be valid or effective, and Seller
will have no liability with respect thereto. Seller shall have no liability to
Purchaser for a breach of any representations or warranties unless all such
breaches exceed Twenty Five Thousand Dollars ($25,000) and in no event shall
Seller’s liability for all such breaches exceed the aggregate amount of One
Million Six Hundred Seventy-Five Thousand Dollars ($1,675,000).

 

- 22 -



--------------------------------------------------------------------------------

22. Successors and Assigns; Assignment. This Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors,
heirs, administrators and assigns. Purchaser may assign this Agreement, without
Seller’s consent, to an Affiliate of Purchaser. Otherwise, Purchaser shall not
assign this Agreement without Seller’s prior written consent, which may be
withheld or granted in Seller’s sole discretion. However, if Purchaser assigns
this Agreement to an Affiliate of Purchaser, Purchaser shall promptly provide
Seller with written notice of such assignment. Notwithstanding any such
assignment to an Affiliate of Purchaser, or any assignment to which Seller may
consent, Purchaser shall nonetheless remain fully liable to perform all of the
obligations of Purchaser under this Agreement. As used in this Section 22, an
“Affiliate” of Purchaser shall mean an entity that controls, is controlled by,
or is under common control with Purchaser (with “control” of an entity meaning
the power, through ownership of voting securities, to direct the management and
policies of such entity).

23. Publicity; Confidentiality.

(a) Seller and Purchaser each hereby covenant and agree that, prior to the
Closing, neither Seller nor Purchaser shall issue any press release or other
public statement with respect to this Agreement or the transactions contemplated
hereby (a “Release”), without the prior written consent of the other party
(except to the extent required by Law). If either Seller or Purchaser is
required by applicable Law to issue a Release prior to the Closing, such party
shall, at least two (2) Business Days prior to the issuance of the same, deliver
a copy of the proposed Release to the other party for its review and approval.
The covenants and obligations of the parties under this Section 23 shall survive
the Closing.

(b) Until such time as the Closing occurs under this Agreement, Purchaser and
its employees, agents and representatives shall hold in strictest confidence all
data, documents and information obtained with respect to the Property and
furnished by Seller, its employees, agents or representatives, whether obtained
or furnished before or after the execution and delivery of this Agreement, and
including without limitation all Property Information (collectively, the
“Confidential Information”), and shall not use such Confidential Information
except for analyzing whether or not to consummate the transaction under this
Agreement. Purchaser shall not disclose any Confidential Information except to
those employees, agents, representatives, affiliates, potential investors,
consultants, lenders and clients of Purchaser who have a need to know of such
Confidential Information in order to evaluate or to assist Purchaser with
evaluating whether to proceed with the transactions under this Agreement, and
Purchaser shall inform all such employees, agents, representatives, consultants,
lenders and clients of Purchaser’s obligations of confidentiality under this
Agreement. In the event this Agreement is terminated for any reason, Purchaser
shall promptly return to Seller any Confidential Information. “Confidential
Information” shall not include information that (1) is or becomes a matter of
public knowledge, (2) is provided from other sources readily available to the
public, other than as a result of disclosure by

 

- 23 -



--------------------------------------------------------------------------------

Purchaser in violation of this Agreement, (3) was lawfully in Purchaser’s
possession prior to the disclosure by Seller, (4) was provided to Purchaser by a
third party without restrictions, or (5) is independently developed or prepared
by Purchaser, its employees, agents, advisors, or representatives. In the event
of a breach by Purchaser or its employees, agents, representatives, consultants,
employees or clients of this Section 23, Seller shall be entitled to an
injunction restraining Purchaser or its employees, agents, representatives,
consultants, lender or clients from disclosing, in whole or in part, such
Confidential Information. Nothing herein shall be construed as prohibiting
Seller from pursuing any other available remedy at law or in equity for such
breach by Purchaser.

(c) Notwithstanding the terms of this Agreement, Purchaser may disclose
Confidential Information required to be disclosed pursuant to a requirement of
law, a final order of a court or pursuant to a subpoena or to assure securities
regulations compliance; provided, however, that Purchaser shall provide prompt
written notice thereof to Seller (so long as such notice to Seller is not
prohibited by law) in order to enable Seller to obtain timely injunctive relief
or other adequate protective relief from such disclosure.

24. No Waiver. No failure on the part of either party at any time to require
performance by the other party of any term of this Agreement shall be taken or
held to be a waiver of such term or in any way affect such party’s right to
enforce such term, and no waiver on the part of either party of any term of this
Agreement shall (unless the waiving party expressly in writing agrees otherwise)
be taken or held to be a waiver of any subsequent breach of that term or of any
other term of this Agreement or the breach thereof.

25. Costs. Except as specifically provided to the contrary in this Agreement,
each party shall bear its own expenses incurred in connection with this
Agreement and the transactions hereunder, and neither party shall be liable to
the other party for any such expenses, whether or not the Closing is
consummated. However, Seller shall be responsible for payment at Closing of:
(a) the fees of its own attorneys; (b) the fees in connection with obtaining an
ALTA Form B owner’s policy of title insurance (the “Owner’s Policy”) covering
the Real Property and all usual and customary endorsements; (c) the fees in
connection with providing Purchaser with the Survey; (d) all state and county
transfer taxes, documentary stamp taxes and similar charges relating to the
transfer of the Property; and (e) the costs of curing all title objections and
Monetary Liens for which Seller is responsible under this Agreement (if any)
(other than any prepayment fees or penalties under the TIAA Financing).
Purchaser shall be responsible for payment at Closing of: (a) the fees of its
own attorneys, engineers and other professionals engaged to conduct Purchaser’s
due diligence inspection of the Property, (b) all recording fees in connection
with the transactions contemplated by this Agreement; (c) all municipal transfer
taxes, documentary stamp taxes and similar charges relating to the transfer of
the Property; and (d) the cost of any endorsements to the Owner’s Policy that
Purchaser desires which are not usual and customary endorsements. At Closing,
Purchaser and Seller shall equally share the Title Company’s insured closing
fee.

 

- 24 -



--------------------------------------------------------------------------------

26. Brokers. Seller shall be responsible for any and all broker’s fees due
Cushman & Wakefield of Illinois Inc. and any other broker representing Seller in
connection with the transaction contemplated by this Agreement and shall provide
to Purchaser a Broker’s Lien Waiver (the “Brokers Lien Waiver”) from Cushman &
Wakefield of Illinois Inc. and any other broker representing Seller at Closing.
Purchaser hereby represents and warrants to Seller that Purchaser has not been
represented by any broker, finder or other such person or entity in connection
with the transactions contemplated by this Agreement, and hereby represents and
warrants to Seller that there is no commission or other such fee or payment due
from Seller to Purchaser or to any agent or representative of Purchaser in
connection with the transactions contemplated by this Agreement. Purchaser
hereby agrees to indemnify, defend and hold harmless Seller and its affiliates
and successors from and against any losses, liabilities, damages or claims
(including without limitation reasonable attorneys’ fees and costs) that Seller
or its affiliates or successors may suffer or incur as a result of a breach of
the foregoing representations and warranties of Purchaser.

27. Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions, and this Agreement
shall be construed in all respects as if such invalid or unenforceable provision
had not been contained herein.

28. Benefit. The provisions hereof are solely for the benefit of Purchaser and
Seller, and their respective legal representatives, successors and assigns, and
shall not be deemed or construed to create any rights for the benefit of any
other person.

29. Construction. Whenever a singular word is used herein, it shall also include
the plural wherever required by the context, and vice versa; and whenever any
gender is used herein, it shall also include the other genders wherever required
by the context. The terms and conditions hereof represent the results of
bargaining and negotiations between the parties, each of which has been
represented by counsel of its own selection, and neither of which has acted
under duress or compulsion, whether legal, economic or otherwise, and represent
the results of a combined draftsmanship effort. Consequently, the terms and
conditions of this Agreement shall be interpreted and construed in accordance
with their usual and customary meanings, and the parties hereby expressly waive
and disclaim, in connection with interpretation and construction of this
Agreement, any rule of law or procedure that would require otherwise,
specifically including, but not limited to, any rule of law to the effect that
ambiguous or conflicting terms or conditions contained in this Agreement shall
be interpreted or construed against the party who (or whose counsel) prepared
this Agreement or any earlier draft of this Agreement.

30. Time of Essence. Time is of the essence with respect to the parties’
performance of their respective obligations under this Agreement.

31. Entire Agreement; Written Modifications. This Agreement contains the entire
understanding between the parties with respect to the subject matter hereof. All
representations, promises, and prior or contemporaneous understandings between
the parties with respect to the subject matter hereof are merged into and
expressed in this Agreement; and any and all prior understandings between the
parties with respect to the subject matter hereof are hereby canceled. This
Agreement shall not be amended, modified or supplemented without the written
agreement of both parties.

 

- 25 -



--------------------------------------------------------------------------------

32. Governing Law. This Agreement shall be governed by and subject to, and shall
be construed and enforced in accordance with, the Laws of the State of Illinois,
notwithstanding any State’s conflicts of laws provisions to the contrary.

33. Captions. The captions herein are for convenience and identification
purposes only, are not an integral part of this Agreement, and are not to be
considered in interpretation of any part of this Agreement

34. Notices. All notices, requests, demands, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly and properly given on the date of service if delivered
personally or by facsimile, or, if mailed, on the second Business Day after such
notice is deposited in a receptacle of the United States Postal Service,
registered or certified mail, first class postage prepaid, return receipt
requested, or on the first Business Day after deposit with a
nationally-recognized overnight delivery service (e.g., FedEx), in all events
addressed appropriately as follows:

 

To Seller:

   HGC/Two Pierce Limited Partnership    c/o Hamilton Partners, Inc.    300 Park
Road    Itasca, Illinois 60143    Attention: Ronald C. Lunt    Fax No.:
630-719-5570

With copies to:

   Arthur J. Gallagher & Co.    Two Pierce Place    Itasca, Illinois 60143   
Attention: Cara Richardson    Fax No.: 630-285-4024    Seyfarth Shaw LLP    131
South Dearborn Street    Suite 2400    Chicago, Illinois 60603    Attention:
Jeffrey B. Schamis, Esq.    Fax No.: 312-460-7648    Seyfarth Shaw LLP    131
South Dearborn Street    Suite 2400    Chicago, Illinois 60603    Attention:
Joel D. Rubin, Esq.    Fax No.: 312-460-7600

 

- 26 -



--------------------------------------------------------------------------------

   DLA Piper Rudnick Gray Cary US LLP    203 North LaSalle Street, Suite 1900   
Chicago, Illinois 60601    Attention: Charles L. Edwards    Fax No.:
312-236-7516    and    DLA Piper Rudnick Gray Cary US LLP    203 North LaSalle
Street, Suite 1900    Chicago, Illinois 60601    Attention: Merle Cowin    Fax
No.: 312-236-7516

To Purchaser:

   Wells Real Estate Funds    6200 The Corners Parkway    Norcross, Georgia
30092    Attention: Chief Real Estate Officer    Fax No.: 770-243-8510

With a copy to:

   Kelley Drye & Warren LLP    101 Park Avenue    New York, New York 10178   
Attention: Robert D. Bickford, Jr.    Fax No.: 212-808-7897

or to such other address as shall be furnished in writing by either party to the
other party by notice in accordance with this Section.

35. Counterparts. This Agreement may be executed in separate and/or multiple
counterparts, each of which when so executed shall be deemed an original, but
all of such counterparts shall together constitute one and the same instrument.

36. Business Days; Expiration of Time Periods. The term “Business Day”, as used
in this Agreement, shall mean any day that is not a Saturday, Sunday or a
national banking holiday. Except as otherwise expressly provided in this
Agreement, any reference to “days” shall mean calendar days rather than
“Business Days”. If any date specified herein is, or any period specified herein
expires on, a Saturday, Sunday or national banking holiday, then such date or
the expiration date of such period, as the case may be, shall be extended to the
next succeeding Business Day.

37. No Partnership. Nothing contained herein shall be deemed or construed to
constitute Seller and Purchaser as partners or joint venturers of one another or
of any person claiming by, through or under Seller or Purchaser in the conduct
of their respective businesses.

38. Attorneys’ Fees. If any action is instituted in connection with any
controversy arising out of this Agreement, and on any appeal from any judgment
or decree entered therein, the prevailing party shall be entitled to recover, in
addition to costs, such sum as the court may adjudge reasonable as attorneys’
fees in such action.

 

- 27 -



--------------------------------------------------------------------------------

39. Post Closing Escrow. H.P.-Itasca and AJG Two Pierce, Inc., a Delaware
corporation (“AJG”) shall, at Closing, each deposit with the Escrow Agent a
letter of credit from an “A” rated bank or other financial institution (the
“Letters of Credit”) in the amount of SIX HUNDRED SEVENTY THOUSAND and 00/100
DOLLARS ($670,000.00) and ONE MILLION FIVE THOUSAND and 00/100 DOLLARS
($1,005,000.00), respectively. The Letters of Credit shall be held by the Escrow
Agent, in accordance with the terms of Exhibit O attached hereto, and may be
drawn upon pro rata by Escrow Agent in the event that Seller breaches any
representations or warranties contained herein In the event that the Escrow
Agent is authorized to draw upon the Letters of Credit, the Letters of Credit
shall be drawn upon as follows: (i) sixty percent (60%) of the amount to be
drawn shall be drawn from the letter of credit deposited by AJG; and (ii) forty
percent (40%) of the amount to be drawn shall be drawn from the letter of credit
deposited by H.P.-Itasca. The expiry date of the Letters of Credit shall not be
before the date which is one (1) year after the Closing Date, and the
beneficiary of the Letters of Credit shall be Escrow Agent. The Letters of
Credit shall be returned to the parties depositing such Letters of Credit no
later than the date which is one (1) year after the Closing Date.

[signatures on following pages]

 

- 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.

 

PURCHASER: WELLS REIT–TWO PIERCE PLACE, LLC, a Delaware limited liability
company By:   WELLS OPERATING PARTNERSHIP, L.P., a Delaware limited partnership,
its sole member         By:   Wells Real Estate Investment Trust, Inc., a
Maryland corporation, its general partner     By:   /s/ Randy Fretz     Printed
Name:  Randy Fretz     Title:   Senior Vice President   Date:   November 30,
2006

[signatures continue on following pages]

 

- 29 -



--------------------------------------------------------------------------------

SELLER:

 

HGC/Two Pierce Limited Partnership, an Illinois limited partnership By: HG/Two
Pierce, L.L.C., an Illinois limited liability company, its sole general partner
By: H.P. – Itasca Two Pierce, L.L.C., an Illinois limited liability company, its
Managing Member By:   /s/ Ronald C. Lundt Printed Name:  Ronald C. Lundt Title:
  Managing Member Date: November 30, 2006

 

- 30 -



--------------------------------------------------------------------------------

JOINDER OF ESCROW AGENT

Chicago Title and Trust Company hereby (i) accepts appointment as “Escrow Agent”
under the foregoing Agreement and (ii) agrees to hold, invest and disburse the
Deposit and Letter of Credit (as defined in the Agreement), together with all
interest earned thereon, according to the terms and conditions of the foregoing
Agreement.

Dated: November __, 2006.

 

CHICAGO TITLE INSURANCE COMPANY By:     

Printed Name:     

Title:     

Address:          

 

31



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

PARCEL 1 (PARCEL G-3):

That part of the North  1/2 of Section 5, Township 40 North, Range 11 East of
the Third Principal Meridian, described as follows: Beginning at a point on the
Southwesterly line of Pierce Road per ordinance accepting dedication thereof
recorded December 2, 1981 as Document Number R81-63577, said point being 1526.51
feet North and 623.67 feet East of the Southwest corner of the Northwest  1/4 of
Section 5, aforesaid, as measured along the West line of said Northwest  1/4 and
along a line at right angles thereto; the following three courses are along the
Southwesterly line of said Pierce Road; thence Southeasterly along a curved line
convex Northeasterly and having a radius of 4550.66 feet, an arc distance of
536.40 feet to a point of tangency (the chord of said arc bears South 58 degrees
25 minutes 59 seconds East, 536.09 feet); thence South 55 degrees 03 minutes 59
seconds East along a line tangent to said last described curved line at said
last described point, 104.80 feet to a point of curvature; thence Southeasterly
along a curved line convex Southwesterly, having a radius of 1381.14 feet and
being tangent to said last described line at said last described point, an arc
distance of 84.30 feet to a point 1139.73 feet North and 1236.89 feet East of
the Southwest corner of the Northwest  1/4 of Section 5, aforesaid, as measured
along the West line of said Northwest  1/4 and along a line at right angles
thereto (the chord of said arc bears South 56 degrees 48 minutes 25 seconds
East, 84.29 feet); thence South 77 degrees 46 minutes 05 seconds West, 38.07
feet; thence South 25 degrees 00 minutes 00 seconds West, 295.50 feet; thence
South 70 degrees 00 minutes 00 seconds West, 52.72 feet; thence South 25 degrees
00 minutes 00 seconds West, 212.74 feet; to a point 652.99 feet North and 935.37
feet East of the Southwest corner of the Northwest  1/4 of Section 5 aforesaid,
as measured along the West line of said Northwest  1/4 and along a line at right
angles thereto; thence North 65 degrees 00 minutes 00 seconds West, 127.42 feet;
thence South 62 degrees 34 minutes 49 seconds West, 102.63 feet; thence North 74
degrees 09 minutes 58 seconds West, 36.48 feet; to a point 669.52 feet North and
693.68 feet East of the Southwest corner of the Northwest  1/4 of Section 5,
aforesaid, as measured along the West line of said Northwest  1/4 and along a
line at right angles thereto; thence North 74 degrees 09 minutes 58 seconds
West, 96.10 feet; thence North 40 degrees 51 minutes 25 seconds West, 109.36
feet; to a point 778.45 feet North and 529.68 feet East of the Southwest corner
of the Northwest  1/4 of Section 5, aforesaid, as measured along the West line
of said Northwest  1/4 and along a line at right angles thereto; thence North 15
degrees 27 minutes 18 seconds East, 214.09 feet; thence North 06 degrees 10
minutes 27 seconds West, 151.74 feet; thence North 15 degrees 15 minutes 48
seconds East, 301.92 feet; thence North 56 degrees 41 minutes 11 seconds West,
54.14 feet; thence North 15 degrees 15 minutes 48 seconds East, 72.39 feet; to
the place of beginning, in DuPage County, Illinois.

 

32



--------------------------------------------------------------------------------

EXHIBIT B

Personal Property

Lobby:

Black Leather Sofas (2)

Black Leather Arm Chairs (4)

Round Mahogany Cocktail Tables (2)

Mahogany Console Tables (2)

Console Table Lamps (4)

Framed Pictures (2)

Seasonal Silk Plant Arrangements (total 9)

Christmas (3)

Winter through Summer (3)

Fall (3)

Custom Black Entry mat with Two Pierce Place Lettering

Ashton Carpet Area Rugs (2)

East Link Café:

Entry Mat for Vestibule

Custom Window Valances

Sony 50” Plasma TV

Metal Palm Tree Wall Accessory

Upholstered Wicker Lounge Chairs (4)

Glass Top Tables (3)

Silk Palm Trees (3)

Framed Art Pictures (7)

Dining Tables (10)

Wicker Dining Chairs (34)

Wicker Console Table

Custom Mahogany Laminate trash receptacle

7’ Artificial pre-lit Christmas tree with decorations

Lower Level Lobby:

Black Leather Wing Back Chairs (2)

Mahogany Side Table

Mahogany Shelving Wall Cabinet

Silk Palm Trees (2)

Silk Wildflower Arrangement

7’ Artificial pre-lit Christmas Trees (3)

9’ Artificial pre-lit Christmas Tree (1)

Artificial pre-lit Christmas Wreaths (2)

Management Office:

Conference Table & Chairs (6)

Cherry Curio wall unit

 

33



--------------------------------------------------------------------------------

Mahogany Sideboard table with lamp

Mahogany framed Mountain Eagle picture

Cherry wall clock

Cherry wall shelves (6)

6’ Silk Tree

Round laminate kitchen table & chairs (5)

Reception furniture – sofa, loveseat & wing back chairs (2)

Smoking Patio Gazebo with benches (2)

Custom Exterior Lanterns & Poles

Custom Exterior Black Granite Planters (4)

Elevator Lobby Wall Sconce (16)

Security Card Access System

Security Cameras and Security Monitors

 

34



--------------------------------------------------------------------------------

EXHIBIT C

Leases

 

1)    Arthur J. Gallagher & CO 2)    Autodesk, Inc 3)    Convergys 4)    Elliots
Tower Café 5)    For Your Convenience 6)    Sun Microsystems

 

35



--------------------------------------------------------------------------------

EXHIBIT D

Security Deposits

 

1) For Your Convenience: $313.49—Cash

 

2) Elliott’s Tower Café: $10,000—LOC

 

3) AutoDesk, Inc.: $5,525.35—Cash

 

36



--------------------------------------------------------------------------------

EXHIBIT E

Property Agreements

 

SERVICE PROVIDED

  

CONTRACTOR

  

CONTACT NAME &
CONTRACTOR PHONE

  

MONTHLY COST

  

CONTRACT CANCEL
CLAUSE

CLEANING “NIGHT SERVICE” (515100)    MILLARD MAINT. 7301 N. CICERO LINCOLNWOOD,
IL 60172       $46,743.50    60 DAY NOTICE WINDOW WASHING (515300)    ALOHA
PROFESSIONALS 1078 DOUGLAS LANE CRETE, IL 60417    ED RODRIGUEZ (708) 672-7892
   $7,895/ SEMI ANNUAL    30 DAY NOTICE PLANT MAINTENANCE (520100)    FANCY
PLANTS 731 MORSE SCHAUMBURG, IL 60193    DONNA JAROSZ (847) 584-9980    $275.00
   30 DAY NOTICE MUZAK (520100)    MUZAK 3318 LAKEMONT FORTMILL, SC 29708   
(800)331-3340    $225/QUARTER    30 DAY NOTICE BUILDING INTERNET ACCESS    HP.
Net, L.L.C 300 Park Boulevard Suite 500 Itasca, IL 60143    GREG WINNER (630)
250-4890       INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 399 (will be
assigned to current property manager at Closing, who will later assign it to new
property manager)    LOCAL 399 763 WEST JACKSON BOULEVARD CHICAGO, IL 60661   
BRAIN HICKEY (312) 372-9870      

 

37



--------------------------------------------------------------------------------

METAL MAINTENANCE (520240)    MILLARD METAL MAINT./7301 N. CICERO/LINCOLNWD, IL
60646    JOHN PAUL HUCKO (847) 674-4100    $1,658.00    30 DAY NOTICE HVAC- EMS
MAINTENANCE (525100)    SIEMENS 580 SLAWIN COURT MT. PROSPECT, IL 50056   
GEORGE BARKULIS (800) 339-7800    $1,184.00    30 DAY NOTICE HVAC- CHILLER
MAINTENANCE (525100)    HILL MECHANICAL 4241 RAVENSWOOD CHICAGO, IL    KEVIN
FLIGHT (773) 404-3000    $3287/QTRLY    30 DAY NOTICE WATER CONSULTATION
(525100)    EARTHWISE ENVIR. 21W415 N. AVE./SUITE 200 LOMBARD, IL 60148   
ROBERT MILLER (630)495-4170    $3949/QTRLY    30 DAY NOTICE LANDSCAPING (530100)
   HAMILTON PARTNERS/LANDS. DIV./ 300 PARK/ITASCA, IL. 60143    GEORGE SZEWCZYK
(630) 832-9215    $5563 (8 MO)    30 DAY NOTICE GRASS CUTTING (530100)   
BRICKMAN GROUP, LTD 2201 E. HIGGINS RD ELK GROVE VILLAGE    ANON BRUTON/ STEVE
NORMAN (847) 956-3900    $1412 (8 MO)    30 DAY NOTICE

 

38



--------------------------------------------------------------------------------

SNOW REMOVAL (530250)    S & R TOWN & COUNTRY ITASCA, IL. 60143    STEVE GENDUSA
(630) 773-2802       30 DAY NOTICE EXELON ENERGY CONTRACTS    EXELON ENERGY
COMPANY 4300 WINFIELD RD. WARRENVILLE, IL 60555          FIRE/LIFE SAFETY SYSTEM
INSPECTIONS (530600)    CONTECH MSI CO 5200 Newport Drive Rolling Meadows, IL   
ROBERT FORSS (847)342-9932       30 DAY NOTICE

 

39



--------------------------------------------------------------------------------

EXHIBIT F

Escrow Provisions

1. Escrow Agent shall deposit the Deposit in an interest-bearing, FDIC insured
escrow account in a federally-insured institution. All interest earned shall be
deemed a portion of the Deposit and belong to the party which ultimately becomes
entitled to the Deposit (or, if each of the parties becomes entitled to a
portion of the Deposit, shall be disbursed to each of the parties, pro rata,
based on the portions of the Deposit to which they respectively are entitled).

2. If the Closing takes place, Escrow Agent shall deliver the Deposit to, or
upon the instructions of, Seller at the Closing.

3. If this Agreement is terminated in accordance with the terms of this
Agreement or if the Closing does not take place under this Agreement by reason
of the failure of Purchaser or Seller to comply with its obligations under this
Agreement, then Escrow Agent shall pay the Deposit as required by the terms of
this Agreement; provided, however, that notwithstanding the foregoing, Escrow
Agent shall not pay over the Deposit to any party hereunder unless and until the
following procedure is complied with: The party requesting disbursement of the
Deposit (the “Requesting Party”) shall deliver written notice to Escrow Agent
and to the other party hereto, requesting such disbursement. Within five
(5) days after receipt of such notice of request, the non-requesting party shall
either: (a) agree to permit such disbursement by Escrow Agent, or (b) inform
Escrow Agent in writing (with a copy to the Requesting Party) that the
non-requesting party does not agree to permit such disbursement. If the
non-requesting party acts under clause (a), then Escrow Agent shall make the
disbursement as requested by the Requesting Party. If the non-requesting party
acts under clause (b), then Escrow Agent shall not make any disbursement except
as provided in Section 5 below. If the non-requesting party fails to respond
during the foregoing five (5) day period, its non-response shall be deemed to be
the response of the non-requesting party under clause (a) on the last day of
such five (5) day period.

4. It is agreed that;

(a) the duties of Escrow Agent are only as herein specifically provided and are
purely ministerial in nature, and Escrow Agent shall incur no liability whatever
except for its willful misconduct, negligence, or breach of this Agreement, as
long as Escrow Agent has acted in good faith;

(b) in the performance of its duties hereunder, Escrow Agent shall be entitled
to rely upon any document, instrument or signature reasonably believed by it to
be genuine and signed by the applicable party or its successor;

(c) Escrow Agent may assume that any person purporting to give any notice of
instructions in accordance with the provisions hereof has been duly authorized
to do so;

(d) Escrow Agent shall not be bound by any modification or rescission of this
Agreement unless in writing and signed by Seller and Purchaser, and to the
extent such modification or rescission of this Agreement would affect Escrow
Agent’s rights or obligations under this Agreement, by Escrow Agent;

 

40



--------------------------------------------------------------------------------

(e) Seller and Purchaser shall jointly and severally reimburse and indemnify
Escrow Agent for, and hold it harmless against, any and all loss, liability,
costs or expenses in connection herewith, including reasonable attorneys’ fees
and disbursements, incurred without willful misconduct, negligence or breach of
this Agreement on the part of Escrow Agent; and

(f) Seller and Purchaser each hereby release Escrow Agent from any act done or
omitted to be done by Escrow Agent in good faith without its negligence, willful
misconduct or breach of this Agreement in the performance of Escrow Agent’s
duties hereunder.

5. Escrow Agent is acting as a stake-holder only with respect to the Deposit. If
there is any dispute as described above as to whether Escrow Agent is obligated
to deliver all or any portion of the Deposit or as to whom the proceeds of the
Deposit are to be delivered, Escrow Agent shall not be required to make any
delivery, but in such event Escrow Agent shall hold the Deposit until receipt by
Escrow Agent of an authorization in writing, signed by Seller and Purchaser,
directing the disposition of the Deposit, or, in the absence of such
authorization, Escrow Agent shall hold the Deposit until the final determination
of the rights of the parties in an appropriate proceeding. If such written
authorization is not given, or proceedings for such determination have not begun
within ninety (90) days after the date Escrow Agent receives written notice of
such dispute, and thereafter diligently continued, Escrow Agent may, but is not
required to, bring an appropriate action or proceeding for leave to deposit the
Deposit in court, pending such determination. Escrow Agent shall be reimbursed
for all costs and expenses of such action or proceeding including, without
limitation, reasonable attorneys’ fees and disbursements, by the party
determined not to be entitled to the Deposit, or if the Deposit is split between
Seller and Purchaser, such costs of Escrow Agent shall be split, pro rata,
between Seller and Purchaser, based upon the amount of Deposit received by each.
Upon making delivery of the Deposit in the manner provided in this Agreement,
Escrow Agent shall have no further liability hereunder.

6. Notices to Escrow Agent shall be directed to Escrow Agent at its address set
forth below its signature page to this Agreement (or to such other address as
Escrow Agent shall hereafter specify in writing by written notice to Seller and
Purchaser), and shall be given in the manner described in Section 35 of this
Agreement. Notices provided by Escrow Agent to either party shall be given in
the manner described in Section 35 of this Agreement, at the addresses of the
parties as set forth in Section 35 of this Agreement (or to such other address
as a party shall hereafter specify in writing by written notice to Escrow Agent
and the other party).

7. Escrow Agent has executed this Agreement solely to confirm (a) receipt of the
Deposit and (b) that Escrow Agent, upon receipt thereof, will hold the Deposit
in escrow, pursuant to the provisions of this Agreement.

 

41



--------------------------------------------------------------------------------

EXHIBIT G

Form of Tenant Estoppel Certificate

 

TO: Wells Operating Partnership, L.P.

  6200 The Corners Parkway, Suite 250

  Atlanta, Georgia 30092

The undersigned,                                  (“Tenant”), having the power
and authority to do so, acknowledging that you and any assignee of your right to
purchase and your respective lenders have the right to rely on the provisions
hereof and realizing that you and such others are, in fact, relying on such
provisions in purchasing certain property known as Two Pierce Road, Itasca,
Illinois (“Property”), hereby states, certifies, and affirms the following to
you:

1. Tenant is the tenant under that certain Lease dated
                                 (“Lease”), between
                                 (“Landlord”) and Tenant, whereby Tenant leased
Suite                  at the Property (“Premises”) from Landlord .

2. The Lease is in full force and effect, has not been modified, changed,
altered, extended, or amended in any respect whatsoever (except as specifically
set forth below) and constitutes the complete agreement between Landlord and
Tenant with respect to the leasing of the Premises. The term “Lease,” as used
herein, shall include any modifications described in this paragraph 2 and
indicated below:

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

3. The rent to be paid by the Tenant under the Lease as of the date hereof is as
follows:

3.1 Base Rent:

3.1.1 Present: $                 per month due in advance on the first day of
each month.

3.2 Additional Rent: Additional monthly amounts due under the Lease consist of
the following:

 

3.2.1    Operating Expenses    $ ___________ 3.2.2    Real Estate Taxes    $
___________ 3.2.5    Other [specify]    $ ___________

 

42



--------------------------------------------------------------------------------

4. To the best of the Tenant’s knowledge, Tenant and Landlord have performed all
of their obligations under the Lease.

5. The Tenant has been in possession of the Premises since                     ,
        . The term of the Lease commenced on                     ,             ,
and[, assuming execution of the Sixteenth Amendment to Lease- Gallagher only]
shall expire on                     , 20    .

6. Except as specifically set forth below, Tenant asserts no claim (a) of
offset, defense, or counterclaim to the payment of rent or other charges payable
under the Lease, or (b) against Landlord for any obligation of Landlord under
the Lease:

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

7. Tenant is paying all rent and other charges in accordance with the provisions
of the Lease and Tenant is not in default in making any of such payments. All
base rent has been paid through and including                     , 2006. There
has been no prepayment of rent under the Lease other than as expressly required
thereunder.

8. Tenant has no knowledge of any fact or circumstance that, by itself or with
the giving of notice or the passage of time or both, would constitute a default
by Landlord or Tenant under the Lease. Landlord is in compliance with all of its
obligations under the Lease, including, without limitation, with respect to
parking.

9. Tenant has not been granted any options, reduced or free rent or other
concessions or rights except as expressly set forth in the Lease.

10. Tenant has paid to the Landlord, and the Landlord is holding on behalf of
the Tenant, a security deposit in the amount of $                        .

11. The Premises have been completed and delivered to Tenant in accordance with
the terms of the Lease and have been accepted unconditionally by Tenant.
Landlord’s obligation to pay for tenant improvements, if any, has been
satisfied.

12. Tenant has received no notice and has no actual knowledge of any prior
assignment, hypothecation, or pledge of the rights of Landlord under the Lease
or the rents or other amounts payable thereunder, except with respect to the
existing loan from Teachers Insurance and Annuity Association (the “TIAA
Financing”).

13. The Lease has not been assigned (in whole or in part) except in connection
with the TIAA Financing and the Premises have not been sublet (in whole or in
part), except as follows:

14. No voluntary or involuntary action in bankruptcy is pending against Tenant
in any state or federal court.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the              day of                         , 2006.

 

TENANT By:      Its:     

 

44



--------------------------------------------------------------------------------

EXHIBIT H

Special Warranty Deed

This Instrument Prepared by:

Jeffrey B. Schamis, Esq.

Seyfarth Shaw LLP

55 E. Monroe Street, Suite 4200

Chicago, IL 60603

Upon Recording, Return to:

Cindy Malone

Chicago Title Insurance Company

171 North Clark Street

Chicago, Illinois 60601

Property Address:

Two Pierce Road

Itasca, Illinois 60143

P.I.N. 03-05-101-010

SPECIAL WARRANTY DEED

Deed made as of this                  day of             , 2006 by HGC/Two
Pierce Limited Partnership, an Illinois limited partnership (the “Grantor”),
having an address at 300 Park Boulevard, Itasca, Illinois 60143 to
                                 (the “Grantee”), having an address at
                    .

Grantor, for and in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, grants, bargains, and sells with the special warranty
covenants set forth below unto Grantee that certain real property situated in
the County of DuPage, State of Illinois described on Exhibit A attached hereto
(the “Property”), together with the hereditaments and appurtenances pertaining
to such Property, TO HAVE AND TO HOLD the Property, together with the foregoing
appurtenances, forever.

Grantor, for itself, and its successors, hereby covenants and agrees that,
except for the Permitted Exceptions described on Exhibit B attached hereto, it
has not done or suffered to be done anything whereby the Property hereby granted
is, or may be, in any manner encumbered. Grantor further covenants and agrees,
to the foregoing extent, to defend title to the Property against all persons
lawfully claiming, by, through or under Grantor.

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Special Warranty Deed to be executed
and delivered as of the day and year first above written.

 

HGC/Two Pierce Limited Partnership, an Illinois limited partnership By: HG/Two
Pierce, L.L.C., an Illinois limited liability company, its sole general partner
By: H.P. – Itasca Two Pierce, L.L.C., an Illinois limited liability company, its
Managing Member By:      Its:     

 

46



--------------------------------------------------------------------------------

STATE OF ILLINOIS

   )       )    SS.

COUNTY OF DUPAGE

   )   

I, the undersigned, a Notary Public in and for the County and State aforesaid,
do hereby certify that                    , a managing member of H.P. – Itasca
Two Pierce, L.L.C., an Illinois limited liability company, the Managing Member
of HG/Two Pierce, L.L.C., an Illinois limited liability company, which in turn
is the sole general partner of HGC/Two Pierce Limited Partnership, an Illinois
limited partnership (the “Partnership”), personally known to me to be the person
holding such office in such corporation whose name is subscribed to the
foregoing Special Warranty Deed, appeared before me this day in person and
acknowledged that he/she signed and delivered said Deed as his/her free and
voluntary act and as the free and voluntary act of said Partnership for the uses
and purposes therein set forth.

GIVEN under my hand and notarial seal this              day of                 ,
2006.

 

Notary Public

My Commission expires:

Mail Tax Bills to:

 

47



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

 

48



--------------------------------------------------------------------------------

Exhibit B

Permitted Exceptions

 

49



--------------------------------------------------------------------------------

EXHIBIT I

Bill of Sale

KNOW ALL MEN BY THESE PRESENTS, that HGC/Two Pierce Limited Partnership, an
Illinois limited partnership (the “Seller”), for and in consideration of the sum
of Ten Dollars and other valuable consideration to it in hand paid by          
         , a                    (the “Purchaser”), the receipt and sufficiency
of which are hereby acknowledged, hereby sells, assigns, transfers and conveys
unto said Purchaser All machinery, equipment, building materials, appliances,
furniture, furnishings, tools, instruments, parts and other articles of tangible
personal property of every kind and nature whatsoever owned by Seller that are
located on and used in connection with the Real Property described in Exhibit
“A” attached hereto and more particularly described in Exhibit B attached hereto
and made a part hereof (collectively, the “Personal Property”), as is, where is,
and without warranty of use, and without warranty, express or implied, of
merchantability or fitness for a particular purpose.

Seller hereby represents and warrants to Purchaser that Seller is the absolute
owner of the Personal Property free and clear of all liens, charges and
encumbrances, and that Seller has full right, power and authority to sell the
personal property and to make this Bill of Sale

TO HAVE AND TO HOLD all of said personal property unto Purchaser, its successors
and assigns, to its own use forever.

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the             
day of             , 2006.

 

HGC/Two Pierce Limited Partnership, an Illinois limited partnership By: HG/Two
Pierce, L.L.C., an Illinois limited liability company, its sole general partner
By: H.P. – Itasca Two Pierce, L.L.C., an Illinois limited liability company, its
Managing Member By:      Name:      Title:     

 

50



--------------------------------------------------------------------------------

Exhibit A

Legal Description

 

51



--------------------------------------------------------------------------------

Exhibit B

Personal Property

 

52



--------------------------------------------------------------------------------

EXHIBIT J

Assignment and Assumption of Leases

THIS ASSIGNMENT OF LEASES (the “Assignment”) is made as of this              day
of             , 2006 between HGC/Two Pierce Limited Partnership, an Illinois
limited partnership (“Assignor”), and                    , a                    
(“Assignee”).

For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration to it in hand paid by Assignee to Assignor, and the mutual
covenants herein contained, the receipt and sufficiency of the foregoing
consideration being hereby acknowledged by the parties hereto, Assignor hereby
assigns, transfers, sets over and conveys to Assignee all of Assignor’s right,
title and interest in, to and under any and all existing and outstanding leases,
licenses and occupancy agreements (collectively, the “Leases”), of the
improvements located on the real property being more particularly described on
Exhibit A, attached hereto, and incorporated herein by this reference, including
without limitation, all those Leases described on Exhibit “B” attached hereto
and incorporated herein by this reference, together with all security deposits
tendered under the Leases remaining in the possession of Assignor.

Assignee does hereby assume and agree to perform all of Assignor’s obligations
as lessor under the Leases first accruing from and after the date hereof,
including without limitation, claims made by tenants with respect to the
tenants’ security deposits to the extent paid, credited or assigned to Assignee
by Assignor. Assignee agrees to indemnify, protect, defend and hold Assignor
harmless from and against any and all liabilities, losses, costs, damages and
expenses (including reasonable attorneys’ fees) arising out of any breach or
default in Assignee’s obligations hereunder.

Assignor agrees to indemnify, protect, defend and hold Assignee harmless from
and against any and all liabilities, losses, costs, damages and expenses
(including reasonable attorneys’ fees) arising out of any breach or default in
Assignor’s obligations as lessor under the Leases first accruing before the date
hereof.

This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.

This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.

 

ASSIGNOR: HGC/Two Pierce Limited Partnership, an Illinois limited partnership
By: HG/Two Pierce, L.L.C., an Illinois limited liability company, its sole
general partner By: H.P. – Itasca Two Pierce, L.L.C., an Illinois limited
liability company, its Managing Member By:      Name:      Title:     

 

ASSIGNEE:         , a     

 

By:             Name:        Title:     

 

54



--------------------------------------------------------------------------------

Exhibit A

Legal Description

 

55



--------------------------------------------------------------------------------

Exhibit B

Leases

 

56



--------------------------------------------------------------------------------

EXHIBIT K

Assignment and Assumption of Property Agreements, Permits and Warranties

THIS ASSIGNMENT AND ASSUMPTION OF PROPERTY AGREEMENTS, PERMITS AND WARRANTIES
(the “Assignment”) is made as of the              day of             , 2006
between HGC/Two Pierce Limited Partnership, an Illinois limited partnership
(“Assignor”), and               , a               (“Assignee”).

Pursuant to that certain Sale Agreement dated               , 2006 between
Assignor and               (the “Sale Agreement”) and in consideration of the
sum of Ten Dollars ($10.00) and other valuable consideration to it in hand paid
by Assignee to Assignor, and the mutual covenants herein contained, the receipt
and sufficiency of the foregoing consideration being hereby acknowledged by the
parties hereto, Assignor hereby assigns, transfers, sets over and conveys to
Assignee all of Assignor’s right, title and interest, to the extent assignable,
in, to and under any and all of the following, to wit:

 

  (i) the Property Agreements (as defined in the Sale Agreement),

 

  (ii) any and all warranties and guaranties of third parties with respect to
the Improvements and/or the Personal Property (as defined in the Sale
Agreement), and

 

  (iii) any and all permits, licenses, approvals and authorizations with respect
to the possession, use, and/or occupancy of the Real Property and the Personal
Property.

All items described in (ii) and (iii) above are hereinafter collectively
referred to as “Intangible Property.”

Assignee does hereby assume and agree to perform all of Assignor’s contractual
obligations under the Property Agreements first accruing from and after the date
hereof. Assignee agrees to indemnify, protect, defend and hold Assignor harmless
from and against any and all liabilities, losses, costs, damages and expenses
(including reasonable attorneys’ fees) arising out of any breach or default in
Assignee’s obligations under this paragraph.

Assignor agrees to indemnify, protect, defend and hold Assignee harmless from
and against any and all liabilities, losses, costs, damages and expenses
(including reasonable attorneys’ fees) arising out of any breach or default in
Assignor’s contractual obligations under the Property Agreements first accruing
before the date hereof.

This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.

This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.

 

ASSIGNOR: HGC/Two Pierce Limited Partnership, an Illinois limited partnership
By: HG/Two Pierce, L.L.C., an Illinois limited liability company, its sole
general partner By: H.P. – Itasca Two Pierce, L.L.C., an Illinois limited
liability company, its Managing Member By:      Name:      Title:     

 

ASSIGNEE:         , a     

 

By:             Name:        Title:     

 

58



--------------------------------------------------------------------------------

EXHIBIT L

Assignment and Assumption of Additional Property

INTENTIONALLY DELETED

 

59



--------------------------------------------------------------------------------

EXHIBIT M

SIXTEENTH AMENDMENT TO LEASE

THIS SIXTEENTH AMENDMENT TO LEASE is made as of this              day of
            , 2006, by and between Wells REIT-Two Pierce Place, LLC, a Delaware
limited liability company (“Landlord”) and Arthur J. Gallagher & Co., a Delaware
corporation (“Tenant”).

WITNESSETH:

WHEREAS, Landlord’s predecessor in interest and Tenant entered into a written
lease dated July 26, 1989 (the “Original Lease”), as amended by that certain
First Amendment to Lease dated as of May 20, 1991, that certain Second Amendment
to Lease dated as of November 13, 1991, that certain Third Amendment to Lease
dated as of July 14, 1992, that certain Fourth Amendment to Lease dated as of
August 10, 1992, that certain Fifth Amendment to Lease dated as of August 31,
1992, that certain Sixth Amendment to Lease dated as of October 5, 1994, that
certain Seventh Amendment to Lease dated as of February 10, 1999, that certain
Eighth Amendment to Lease dated as of July 16, 2001, that certain Ninth
Amendment to Lease dated as of November 13, 2002, that certain Tenth Amendment
to Lease dated as of April 5, 2004, that certain Eleventh Amendment to Lease
dated as of February 10, 2005 (the “Eleventh Amendment”), that certain Twelfth
Amendment dated as of February 10, 2005 (the “Twelfth Amendment”), that certain
Thirteenth Amendment dated as of February 10, 2005, that certain Fourteenth
Amendment dated as of October 31, 2005, and that certain Fifteenth Amendment
dated as of October 31, 2005 (collectively, the “Amended Lease”) for
approximately 306,259 rentable square feet (the “Current Premises”), as of
January 1, 2007, and 631 square feet of storage space (the “Storage Space”), at
Two Pierce Place, Itasca, Illinois; and

WHEREAS, Landlord and Tenant have agreed to extend the term, all on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter contained, Landlord and Tenant hereby agree as follows:

1. Lease Term. The Term of the Amended Lease shall be extended from the current
expiration date of February 28, 2011 until February 28, 2018 (the “Second
Extension Term”).

 

60



--------------------------------------------------------------------------------

2. Base Rent. Tenant shall pay as Monthly Base Rent for the Current Premises for
the Second Extension Term the following amounts:

 

Period

   Monthly Base
Rent

3/1/11-2/29/12

   $ 421,106.12

3/1/12-2/28/13

   $ 431,633.77

3/1/13-2/28/14

   $ 442,424.61

3/1/14-2/28/15

   $ 453,485.22

3/1/15-2/29/16

   $ 464,822.35

3/1/16-2/28/17

   $ 476,442.90

3/1/17-2/28/18

   $ 488,353.97

3. Storage Space Rental. Tenant shall pay as Monthly Storage Space Rental for
the Storage Space for the Second Extension Term the following amounts:

 

Period

   Monthly Base
Rent

3/1/11-2/29/12

   $ 609.58

3/1/12-2/28/13

   $ 627.87

3/1/13-2/28/14

   $ 646.71

3/1/14-2/28/15

   $ 666.11

3/1/15-2/29/16

   $ 686.09

3/1/16-2/28/17

   $ 706.67

3/1/17-2/28/18

   $ 727.87

4. Improvements. Landlord shall have no obligation to alter or improve the
Current Premises or Storage Space during the Second Extension Term and Tenant
agrees to accept the Current Premises and Storage Space on the commencement date
of the Second Extension Term in their then “AS IS” condition.

5. Prevailing Market Rate. The first sentence of Paragraph 38(B) of the Original
Lease is hereby deleted and replaced with the following:

“The determination of Prevailing Market Rate, regardless of whether made by
agreement between Landlord and Tenant or by the Appraisal Process, shall be
based on lease terms and rental rates in Class “A” buildings of at least five
(5) stories within a twenty (20) mile radius of the Building, which are
comparable in services, amenities, quality and build out as those in the
Building and Leased Premises, and shall take into account (1) the definition of
rentable area or net rentable area, as the case may be, with respect to which
the Prevailing Market Rate is computed, so that comparable useable area is being
compared; (2) rental concessions then customarily being given or offered (such
as, but not limited to, abatements, cost contributions, lease assumptions or
take-overs, payment of moving or other expenses and construction allowances or
leasehold improvements; (3) applicable distinctions between “gross” leases and
“net” leases; (4) base year or base amounts used in calculating any pass-through
of costs and expenses to tenants; and (5) customary brokerage commissions.”

 

61



--------------------------------------------------------------------------------

6. Renewal Option. The first sentence of Paragraph 41 of the Original Lease
(Renewal Options) is hereby deleted and replaced with the following:

“Provided that there does not then exist an Event of Default hereunder with
respect to (i) a breach of any material non-monetary obligation of Tenant
hereunder, (ii) a breach of any monetary obligation of Tenant hereunder in
excess of Twenty-Five Thousand Dollars ($25,000.00) or (iii) a breach of
Tenant’s obligation to pay any Base Rent due hereunder, then Tenant shall have
the right and option to renew this Lease (the “Third Renewal Option”) by
extending the Term for five (5) years commencing March 1, 2018, by providing
Landlord with written notice thereof not later than September 1, 2016 (an
“Intent to Renew Notice”).”

7. Building Identity. Paragraph 47 of the Original Lease (Building Identity) is
hereby amended by adding the following at the end thereof:

“So long as this Lease remains in effect and Tenant and its Related Entities
lease more square feet of rentable space in the Building than any other tenant
thereof, Tenant will be permitted, at no additional rental charge, to erect
signage in a location on the exterior of the Building selected by Tenant in its
sole discretion, subject to Landlord’s prior approval, which approval shall not
be unreasonably withheld, conditioned or delayed, reflecting Tenant’s name, logo
or a combination of both, at Tenant’s sole discretion. Such signage must be
approved by all local governmental authorities having jurisdiction over such
signage and must meet all then existing contractual requirements and/or
agreements of which Tenant has notice and which relate to signage on the
exterior of the Building. At such time as Tenant and its Related Entities no
longer lease more square feet of rentable space in the Building than any other
tenant thereof, Tenant shall remove such signage. The erecting, maintaining and
removing of such signage shall be performed at Tenant’s sole cost and expense.”

8. Parking. Paragraph 55 of the Original Lease is hereby deleted and replaced
with the following:

“A. Landlord at all times will provide sufficient parking in the Parking
Structure so as to comply with all zoning and other requirements applicable to
the Building. Commencing with the execution of the Sixteenth Amendment to this
Lease by the parties, Landlord will provide Tenant with a total of sixteen
(16) enclosed heated parking spaces (including fourteen (14) enclosed heated
parking spaces previously provided to Tenant as of the date of such execution)
at no charge to Tenant for the remaining Term of this Lease (including all
renewal periods). The number of enclosed heated parking spaces will increase by
one (1) space for every additional whole floor of additional space in the
Building leased by Tenant throughout the remainder of the Term of this Lease
(such increase to be effective at the time of occupancy of said additional
space). Any such additional enclosed heated parking spaces will be at no charge
to Tenant for the remaining Term of this Lease, including all renewal periods.
Initial pass-cards, if necessary, shall be provided by Landlord at no cost to
Tenant. Replacement pass-cards will be available for purchase from Landlord at
an amount equal to Landlord’s actual cost. The Parking Structure is intended for
the sole use of the Building’s tenants, their agents, employees, customers and
invitees.”

 

62



--------------------------------------------------------------------------------

B. As of the date of the Sixteenth Amendment to this Lease, Tenant is using
sixty-six (66) reserved parking spaces in the Parking Structure (in addition to
the enclosed heated parking spaces described in A. above). Of such sixty–six
(66) reserved parking spaces in the Parking Structure, thirty (30) will be at no
charge to Tenant through the remaining Term of this Lease, including all renewal
periods. The charge for the remaining thirty-six (36) spaces shall be $360 per
parking space per year during each of calendar years 2007, 2008 and 2009,
payable in equal monthly installments of $30/each; provided, however, that to
the extent that at any time during such three-year period, Landlord leases any
reserved parking spaces in the Parking Structure to employees of Tenant or any
Related Entity that do not lease reserved parking spaces as of the date of the
Sixteenth Amendment to this Lease, for so long as such employees continue to
lease such reserved parking spaces, such monthly charge shall be reduced by $30
for each parking space so leased by Landlord. Commencing on January 1, 2010 and
thereafter through the remaining Term of this Lease, including all renewal
periods, (i) there will be no charge for thirty (30) of the thirty-six
(36) reserved parking spaces described in the preceding sentence, and
(ii) Tenant shall have the right to use sixty (60) reserved parking spaces, all
at no charge. To the extent that (i) at any time and from time to time during
the period commencing on the date of the Sixteenth Amendment to this Lease and
ending on December 31, 2009, Tenant desires to lease any reserved parking spaces
in the Parking Structure in excess of the sixty (60) reserved parking spaces
described herein, or (ii) at any time and from time to time commencing on or
after January 1, 2010, Tenant desires to lease any reserved parking spaces in
the Parking Structure in excess of the free sixty (60) reserved parking spaces
described herein, in either such case, Tenant shall pay to Landlord the then
prevailing market rate for comparable spaces. Landlord shall place signs in the
Parking Structure designating such reserved parking spaces as being so reserved
for Tenant, but Landlord shall have no responsibility or liability to Tenant by
reason of the unauthorized use thereof by any third party. Landlord shall,
however, make reasonable efforts to preserve Tenant’s exclusive rights to such
spaces and to prevent the repeated unauthorized use thereof.”

9. Specific Operating Expenses. The following is hereby added at the end of
paragraph 2(A). of Exhibit C to the Lease:

“Tenant hereby agrees that Operating Costs may include expenses and costs
incurred by Landlord in connection with the Parking Garage Repairs and the
Window Gasket Repairs (as such terms are hereinafter defined) provided that
(i) the maximum amount of Operating Costs attributable to the Parking Garage
Repairs and Window Gasket Repairs shall not exceed $938,000, less the cost of
any such Parking Garage Repairs which are performed prior to December 31, 2006,
provided that Landlord determines that such Parking Garage Repairs were
performed in a good and workmanlike manner reasonably acceptable to Landlord,
and (ii) Tenant’s Proportionate Share of the Operating Costs attributable to the
Parking Garage Repairs and the Window Gasket Repairs will be payable in
installments over a period of not less than twenty-four (24) months, provided
that in any calendar year, Tenant’s Proportionate Share of Operating Costs
attributable to Parking Garage Repairs and Window Gasket

 

63



--------------------------------------------------------------------------------

Repairs will not exceed $.96 per square foot of space comprising the Leased
Premises and will be clearly delineated in each estimate of Operating Costs and
each statement of actual Operating Costs delivered to Tenant. For purposes
hereof, the “Parking Garage Repairs” shall refer to the items listed on Schedule
1 attached to the Sixteenth Amendment to this Lease. For purposes hereof, the
term “Window Gasket Repairs” shall mean the cutting and wet glazing of all the
window gaskets at all elevations of the Building which work is commenced during
the five (5) year period following the date of the Sixteenth Amendment to this
Lease. Landlord agrees that commencing not later than April 15, 2007, the
property management fees comprising Operating Costs shall not exceed the sum of
three percent (3%) of the total base rents and additional rents for taxes and
operating expenses (but excluding rents or other amounts paid for parking spaces
or storage spaces) collected by such property manager from tenants in the
Building, plus (i) the actual salaries and related employment benefits paid to
employees of the property management company who perform management, maintenance
and other similar functions related solely to the Building, and (ii) the
allocable share of the actual salaries and related employment benefits paid to
employees of the property management company who perform management, maintenance
and other similar functions related to the Building and other properties owned
by Landlord or its affiliates, provided said allocable share shall be calculated
in a commercially reasonable manner by Landlord taking into account the actual
relative amount of work and services performed by such employees for the benefit
of the Building and for the benefit of such other properties. Tenant shall have
the right to audit Landlord’s allocation methodology for employees described in
clause (ii) of the preceding sentence as part of any examination it makes of
Landlord’s books and records performed pursuant to Paragraph 66 of this Lease
and an additional two (2) times per calendar year.”

10. Gallagher Cafeteria. A new Paragraph 75 will be added to the Lease as
follows:

“At any time after the execution of the Sixteenth Amendment to this Lease,
Tenant will have the right to build out all or a portion of the first, second or
thirteenth floors of the Building, at its sole discretion, provided that Tenant
then leases said floor or portion thereof and for so long as Tenant continues to
lease said floor or portion thereof, Tenant shall have the right to designate
and use such floors or portions thereof as a cafeteria (the “Gallagher
Cafeteria”). Landlord shall have the right to approve the plans and
specification for the Gallagher Cafeteria, provided that such approval shall be
limited to confirmation that such plans and specifications do not have an
adverse effect on the structural integrity of the Building, are not in violation
of any laws or ordinances applicable to the Building and would not result in a
cafeteria that would be inconsistent with the overall quality of the Building.
Landlord shall provide Tenant with its approval or disapproval of any proposed
plans and specifications for the Gallagher Cafeteria, subject to the limitations
contained in the preceding sentence, within ten (10) business days after receipt
thereof, and in the event that Landlord fails to disapprove any such proposed
plans and specifications within such ten (10) business day period, it shall be
deemed to have approved the plans and specifications. The Gallagher Cafeteria
will be operated by Tenant for the use of Tenant’s employees, agents, patrons,
customers and invitees on a subsidized or non-subsidized basis, as Tenant so
elects from time to time, and used solely for the preparation of and meal
consumption as well as

 

64



--------------------------------------------------------------------------------

non-alcoholic beverages, provided that the Gallagher Cafeteria will be available
for use during its regular hours of operation by other tenants of the Building
at non-subsidized prices. Pursuant to this Paragraph 75, the Gallagher Cafeteria
will be permitted by the Landlord and not be in violation of any use clause
under this Lease nor any of Landlord’s Rules and Regulations as contained in
Exhibit E of this Lease. Notwithstanding the foregoing, Tenant shall have the
right to close the Gallagher Cafeteria to other tenants of the Building so that
it may be used for private functions not more than twenty (20) days (any one or
more of which may be consecutive) in any calendar year, provided that Tenant
posts a written notice in the vicinity of the Gallagher Cafeteria at least seven
(7) days’ prior to any day that the Gallagher Cafeteria will be closed to other
tenants of the Building stating the date of such closure. Landlord represents
and warrants to the Tenant that the addition of the Gallagher Cafeteria to the
Building will not violate any other current or future tenant’s lease rights. The
parties will cooperate with one another in good faith in the efforts to build
and operate the Gallagher Cafeteria. The parties agree that they will modify or
add any applicable insurance coverages, as necessary, to open and operate the
Gallagher Cafeteria in the Building, provided that any excess cost incurred by
Landlord to make appropriate modifications to its insurance shall be reimbursed
thereto by Tenant.”

11. Gallagher Fitness Facility. A new Paragraph 76 will be added to the Lease as
follows:

“At any time after the execution of the Sixteenth Amendment to this Lease,
Tenant will have the right to build out all or a portion of any floor of the
Building that it then leases, at its sole discretion, and so long as Tenant
continues to lease such floor or portion thereof, Tenant shall have the right to
designate and use such floor or portion thereof as a workout/fitness facility
(the “Gallagher Fitness Facility”). Landlord shall have the right to approve the
plans and specification for the Gallagher Fitness Facility, provided that such
approval shall be limited to confirmation that such plans and specifications do
not have an adverse effect on the structural integrity of the Building are not
in violation of any laws or ordinances applicable to the Building. Landlord
shall provide Tenant with its approval or disapproval of any proposed plans and
specifications for the Gallagher Fitness Facility, subject to the limitations
contained in the preceding sentence, within ten (10) business days after receipt
thereof, and in the event that Landlord fails to disapprove any such proposed
plans and specifications within such ten (10) business day period, it shall be
deemed to have approved the plans and specifications. The Gallagher Fitness
Facility will be operated by Tenant solely for the use of Tenant’s employees,
agents, patrons, customers and invitees. Pursuant to this Paragraph 76, the
Gallagher Fitness Facility will be permitted by the Landlord and not be in
violation of any use clause under this Lease nor any of Landlord’s Rules and
Regulations as contained in Exhibit E of this Lease. Landlord represents and
warrants to the Tenant that the addition of the Gallagher Fitness Facility to
the Building will not violate any other current or future tenant’s lease rights.
The parties will cooperate with one another in good faith in the efforts to
build and operate the Gallagher Fitness Facility. The parties agree that they
will modify or add any applicable insurance coverages, as necessary, to open and
operate the Gallagher Fitness Facility in the Building, provided that any excess
cost incurred by Landlord to make appropriate modifications to its insurance
shall be reimbursed thereto by Tenant.”

 

65



--------------------------------------------------------------------------------

12. Paragraph 2 of the Eleventh Amendment is amended by deleting the description
of Periods and Monthly Base Rent contained therein and substituting the
following in lieu thereof:

 

“Period

   Monthly Base
Rent

3/1/06-2/28/07

   $ 240,725.00

3/1/07-2/29/08

   $ 245,539.50

3/1/08-2/28/09

   $ 250,450.29

3/1/09-2/28/10

   $ 255,459.30

3/1/10-2/28/11

   $ 260,568.48.”

13. Right of First Offer. Paragraph 5 of the Twelfth Amendment is hereby deleted
and replaced with the following:

“Tenant shall have the right of first offer on any space which becomes available
for lease in the Building, from time to time, on or after the execution date of
the Sixteenth Amendment to this Lease (“Additional Space”), subject to any
existing superior options of existing tenants in the Building. Landlord will
deliver a written notice (a “Right of First Offer Notice”) to Tenant containing
the terms for the Additional Space within ten (10) business days of Landlord’s
knowledge that any space is available for lease in the Building. Tenant
thereafter shall have a period of ten (10) business days in which to notify
Landlord in writing of Tenant’s desire to lease the Additional Space (an
“Exercise Notice”). If Landlord does not receive an Exercise Notice within ten
(10) business days after Landlord’s delivery to Tenant of a Right of First Offer
Notice, then Landlord shall be free to lease the Additional Space. The rent for
the Additional Space will be the Prevailing Market Rate determined at the time
Landlord’s Right of First Offer Notice is delivered to Tenant. Landlord and
Tenant agree to negotiate in good faith to determine the remainder of the terms
under which the Additional Space will be leased, including, but not limited to,
the amount of tenant improvement allowance, any abatements or concessions and
the expiration date for the Additional Space. The Additional Space shall
automatically be included in the Premises effective as of the Additional
Commencement Date (as hereinafter defined) and all of the covenants, conditions
and provisions of the Amended Lease shall thereupon be applicable to the
Additional Space, except that (x) Tenant’s proportionate share shall increase
accordingly, and (z) the renewal option set forth in Paragraph 41 of the
Original Lease shall apply to the Additional Space. As used herein, the term
“Additional Commencement Date” shall mean the date set forth in a Right of First
Offer Notice as the date that space in the Building will be available for lease,
which date may not be less than sixty (60) days after the date of the Right of
First Offer Notice.

 

66



--------------------------------------------------------------------------------

14. Waiver of Certain Payments. Tenant acknowledges that it has waived the
payment of the installments of the construction allowance described in Paragraph
5 of the Twelfth Amendment (prior to such Paragraph 5 being deleted as provided
herein) that are due on March 1, 2009 and March 1, 2010.

15. Superseded Provision. Paragraph 6 of the Twelfth Amendment (Expansion Space
Renewal Rent Rate) is hereby deleted and shall have no further force or effect.

16. Broker’s Commission. Tenant represents that Tenant has not directly dealt
with any broker in connection with this Sixteenth Amendment and agrees to
indemnify and hold Landlord and the managing agent and leasing agent harmless
from all losses, damages, claims, liens, liabilities, costs and expense
(including without limitation reasonable attorney’s fees) arising from any
claims or demands of any broker or brokers or finders for any commission or
other compensation alleged to be due such broker or brokers or finders in
connection with its participating on behalf of Tenant in the negotiation of this
Sixteenth Amendment or in exhibiting the Current Premises or Storage Space.

17. Terms of Amended Lease. Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Amended Lease.

18. Incorporation of Amended Lease. Except as otherwise amended hereby, the
terms and covenants of the Amended Lease remain in full force and effect in
accordance with their terms.

19. Counterparts. This Sixteenth Amendment may be executed in counterparts and
all said counterparts shall constitute one and the same instrument.

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Sixteenth Amendment
as of the day and year first above written.

 

LANDLORD: WELLS REIT – TWO PIERCE PLACE, LLC, a Delaware limited liability
company By:   Wells Operating Partnership, L.P., a Delaware limited partnership,
its sole member   By:   Wells Real Estate Investment Trust, Inc., a Maryland
corporation, its general partner     By:          Name:          Title:     

[signatures continued on next page]

 

68



--------------------------------------------------------------------------------

TENANT: Arthur J. Gallagher & Co., a Delaware corporation By:      Its:     

 

69



--------------------------------------------------------------------------------

SCHEDULE 1

IMMEDIATE REPAIR AND DEFERRED MAINTENANCE EXPENDITURES

PARKING GARAGE

Property: Gallagher Centre

Two Pierce Place

Itasca, IL (Chicago)

 

ITEM
NO.

  

BUILDING COMPONENT

   QUANTITY    UNITS    UNIT
COST    IMMEDIATE
COST    HP   

COMMENTS

1

   Perform detailed/comprehensive evaluation of parking structure    1    LS   
   $ 15,000    $ —     

2

   Replace deteriorated concrete haunches on columns and wall panels    40   
Each    $ 1,000    $ 40,000    $ 40,000   

3

   Repair deteriorated concrete on columns at barrier cables and repair barrier
cables    20    Each    $ 350    $ 7,000    $ 7,000   

4

   Replace deteriorated concrete haunches on columns and wall panels    15   
Each    $ 1,000    $ 15,000    $ —      Duplicate of Item #2

5

   Replace deteriorated concrete on the topside of the Double Tee slabs and
slab-on-grade    40    SF    $ 50    $ 2,000    $ 2,000   

6

   Rout and seal cracks in slab-on-grade    5,000    LF    $ 5    $ 25,000    $
—      Short service life for this repair

7

   Install Waterproofing along the south and north side of Levels P2 and P3   
20,000    SF    $ 2    $ 40,000    $ 40,000   

8

   Install Waterproofing on the entire roof level (Level P4)    100,000    SF   
$ 2    $ 200,000    $ 50,000    Penetrating sealer (silane)

9

   Recondition steel brackets and bolts between exterior ledger beams/panels and
columns    336    Each    $ 50    $ 16,800    $ 16,800   

10

   Recondition lateral connections of the exterior precast panels and slab   
800    Each    $ 50    $ 40,000    $ 40,000   

11

   Recondition Double Tee to Double Tee flange connections    500    Each    $
50    $ 25,000    $ 25,000   

12

   Replace deteriorated concrete in the walls of the stairwells    20    SF    $
100    $ 2,000    $ 2,000   

13

   Repair structural crack in precast hollow core panel in southeast stairwell
   1    LS      LS    $ 5,000    $ 5,000   

14

   Replace deteriorated concrete in northwest stairwell    1    LS      LS    $
1,000    $ 1,000   

15

   Replace rubber covering of north-south direction expansion joints    360   
LF    $ 20    $ 7,200    $ 7,200   

16

   Replace rubber covering of east-west direction expansion joints    280    LF
   $ 10    $ 2,800    $ 2,800   

17

   Replace joint sealant between Double Tees    25,000    LF    $ 5    $ 125,000
   $ 125,000    Target garage perimeter areas

18

   Repair bearing of Double Tees to Inverted Tbeams and walls    21    Each    $
500    $ 10,500    $ 10,500   

19

   Replace deteriorated concrete at column to exterior precast wall on Level P1
   1    LS      LS    $ 1,000    $ 1,000   

20

   Replace deteriorated concrete on the topside of exterior columns    30    SF
   $ 50    $ 1,500    $ 1,500   

21

   Repair deteriorated concrete on exterior precast panels and spandrel beams   
1,300    SF    $ 100    $ 130,000    $ 87,000    1,000 sf of deterioration to
repair

22

   Recondition steel stair in the southeast and northwest stairwells    1    LS
     LS    $ 5,000    $ 5,000   

23

   Miscellaneous concrete repairs to curbs at the entrances/exits and slab on
Level P1    1    LS      LS    $ 2,500    $ 2,500   

24

   Recondition Double Tee bearing plates    1    LS      LS    $ 2,500    $
2,500                            TOTAL ESTIMATE COST             $ 721,800    $
473,800   

 

70



--------------------------------------------------------------------------------

EXHIBIT N

Recertification of Seller’s Warranties

THIS CERTIFICATE is made as of this              day of             , 2006, by
HGC/Two Pierce Limited Partnership, an Illinois limited partnership (“Seller”)
in favor of              (“Buyer”).

WITNESSETH:

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
with an Effective Date of May             , 2006 (the “Sale Agreement”), with
respect to the purchase and sale of property located at Two Pierce Place,
Itasca, County of DuPage, State of Illinois described therein; and

WHEREAS, the Sale Agreement provides that all of the warranties of Seller in the
Sale Agreement shall be reaffirmed by Seller at Closing.

NOW, THEREFORE, for good and valuable consideration, Seller hereby certifies to
Buyer that, as of the date hereof, that all of Seller’s warranties set forth in
the Sale Agreement, including, but not limited to, those set forth in Section 6
of the Sale Agreement, were true, correct, and complete on the date of the Sale
Agreement, and remain true, correct, and complete on the date hereof, without
exception.

 

HGC/Two Pierce Limited Partnership, an Illinois limited partnership By: HG/Two
Pierce, L.L.C., an Illinois limited liability company, its sole general partner
By: H.P. – Itasca Two Pierce, L.L.C., an Illinois limited liability company, its
Managing Member By:      Name:      Title:     

 

71



--------------------------------------------------------------------------------

EXHIBIT O

Escrow Provisions

1. In the event that Escrow Agent is authorized to draw upon the Letters of
Credit pursuant to Section 2 below, the Letters of Credit shall be drawn upon as
follows: (i) sixty percent (60%) of the amount to be drawn shall be drawn from
the letter of credit deposited by AJG; and (ii) forty percent (40%) of the
amount to be drawn shall be drawn from the letter of credit deposited by
H.P.-Itasca. In the event that the Letters of Credit are drawn upon, Escrow
Agent shall deposit such funds in an interest-bearing, FDIC insured escrow
account in a federally-insured institution. All interest earned shall be deemed
a portion of the respective Letters of Credit and belong to the party which
ultimately becomes entitled to the Letters of Credit (or, if each of the parties
becomes entitled to a portion of the Letters of Credit, shall be disbursed to
each of the parties, pro rata, based on the portions of the Letters of Credit to
which they respectively are entitled).

2. In the event that the Letters of Credit are not drawn upon within one
(1) year from the date hereof, Escrow Agent shall, without notice to or consent
from Purchaser, return the Letters of Credit to the parties depositing such
Letters of Credit immediately. Escrow Agent shall not draw upon the Letters of
Credit or pay over any funds to any party hereunder unless and until the
following procedure is complied with: The party requesting disbursement of the
Letters of Credit (the “Requesting Party”) shall deliver written notice to
Escrow Agent and to the other parties hereto, requesting such disbursement. Such
disbursement request notice must include copies of: (a) the notice of Seller’s
breach of representation or warranty delivered to Seller pursuant to
Section 21(c) of this Agreement; and (b) the document(s) evidencing the
commencement of litigation to enforce the breach of representation or warranty
claim. In the event that (a) the Letters of Credit are set to expire prior to
the expiration of the sixty (60) day period Purchaser has to commence litigation
to enforce the breach of representation or warranty claim; and (b) Purchaser has
delivered written notice to Escrow Agent and to the other parties hereto
requesting a disbursement, along with a copy of the notice of Seller’s breach of
representation or warranty, then Escrow Agent shall draw pro rata upon the
Letters of Credit in the amount of the draw request and hold such funds in
accordance with Section 1 above; provided, however, if Purchaser does not
deliver to Escrow Agent the document(s) evidencing the commencement of
litigation to enforce the breach of representation or warranty claim within such
sixty (60) day period, Escrow Agent shall immediately return the escrow funds to
the respective parties. Within five (5) business days after receipt of such
notice of request, the non-requesting party shall either: (a) agree to permit
such disbursement by Escrow Agent, or (b) inform Escrow Agent in writing (with a
copy to the Requesting Party) that the non-requesting party does not agree to
permit such disbursement. If the non-requesting party acts under clause (a),
then Escrow Agent shall make the disbursement as requested by the Requesting
Party. If the non-requesting party acts under clause (b), then Escrow Agent
shall not make any disbursement except as provided in Section 4 below. If the
non-requesting party fails to respond during the foregoing five (5) business day
period, its non-response shall be deemed to be the response of the
non-requesting party under clause (a) on the last day of such five (5) business
day period. In the event that the Requesting Party makes a draw request and the
non-requesting party objects to such request and the Letters of Credit are set
to expire prior to resolution of the foregoing dispute, Escrow Agent shall,
prior to the expiry of the Letters of Credit, draw pro rata upon the Letters of
Credit in the amount of the draw request and hold such funds in accordance with
Section 1 above.

 

72



--------------------------------------------------------------------------------

3. It is agreed that;

(a) the duties of Escrow Agent are only as herein specifically provided and are
purely ministerial in nature, and Escrow Agent shall incur no liability whatever
except for its willful misconduct, negligence, or breach of this Agreement, as
long as Escrow Agent has acted in good faith;

(b) in the performance of its duties hereunder, Escrow Agent shall be entitled
to rely upon any document, instrument or signature reasonably believed by it to
be genuine and signed by the applicable party or its successor;

(c) Escrow Agent may assume that any person purporting to give any notice of
instructions in accordance with the provisions hereof has been duly authorized
to do so;

(d) Escrow Agent shall not be bound by any modification or rescission of this
Agreement unless in writing and signed by Seller and Purchaser, and to the
extent such modification or rescission of this Agreement would affect Escrow
Agent’s rights or obligations under this Agreement, by Escrow Agent;

(e) Seller and Purchaser shall jointly and severally reimburse and indemnify
Escrow Agent for, and hold it harmless against, any and all loss, liability,
costs or expenses in connection herewith, including reasonable attorneys’ fees
and disbursements, incurred without willful misconduct, negligence or breach of
this Agreement on the part of Escrow Agent; and

(f) Seller and Purchaser each hereby release Escrow Agent from any act done or
omitted to be done by Escrow Agent in good faith without its negligence, willful
misconduct or breach of this Agreement in the performance of Escrow Agent’s
duties hereunder.

4. Escrow Agent is acting as a stake-holder only with respect to the Letters of
Credit. If there is any dispute as described above as to whether Escrow Agent is
obligated to deliver all or any portion of the Letters of Credit or as to whom
the proceeds of the Letters of Credit are to be delivered, Escrow Agent shall
not be required to make any delivery, but in such event Escrow Agent shall hold
the Letters of Credit until receipt by Escrow Agent of an authorization in
writing, signed by Seller and Purchaser, directing the disposition of the
Letters of Credit, or, in the absence of such authorization, Escrow Agent shall
hold the Letters of Credit until the final determination of the rights of the
parties in an appropriate proceeding. If such written authorization is not
given, or proceedings for such determination have not begun within ninety
(90) days after the date Escrow Agent receives written notice of such dispute,
and thereafter diligently continued, Escrow Agent may, but is not required to,
bring an appropriate action or proceeding for leave to deposit the Letters of
Credit in court, pending such determination. Escrow Agent shall be reimbursed
for all costs and expenses of

 

73



--------------------------------------------------------------------------------

such action or proceeding including, without limitation, reasonable attorneys’
fees and disbursements, by the parties determined not to be entitled to the
Letters of Credit, or if the Letters of Credit are split between H.P.-Itasca,
AJG and Purchaser, such costs of Escrow Agent shall be split, pro rata, between
H.P.-Itasca, AJG and Purchaser, based upon the amount of Letters of Credit
received by each. Upon making delivery of the Letters of Credit in the manner
provided in this Agreement, Escrow Agent shall have no further liability
hereunder.

5. Notices to Escrow Agent shall be directed to Escrow Agent at its address set
forth below its signature page to this Agreement (or to such other address as
Escrow Agent shall hereafter specify in writing by written notice to Seller and
Purchaser), and shall be given in the manner described in Section 35 of this
Agreement. Notices provided by Escrow Agent to either party shall be given in
the manner described in Section 35 of this Agreement, at the addresses of the
parties as set forth in Section 35 of this Agreement (or to such other address
as a party shall hereafter specify in writing by written notice to Escrow Agent
and the other party).

6. Escrow Agent has executed this Agreement solely to confirm (a) receipt of the
Letters of Credit and (b) that Escrow Agent, upon receipt thereof, will hold the
Letters of Credit in escrow, pursuant to the provisions of this Agreement.

 

74



--------------------------------------------------------------------------------

EXHIBIT P

Environmental Matters

 

1) Phase I report dated 11/4/97

 

2) Property Condition Report dated 11/18/97

 

3) Air Quality documentation, including:

 

  a) Letter to OSHA dated 5/16/05

 

  b) Letter from OSHA dated 5/23/05

 

  c) Phase II Indoor Air Quality Investigation dated 5/24/05

 

  d) Letter to OSHA dated 6/9/05

 

  e) Wiss Janney letter dated 7/8/05

 

  f) Letter to OSHA dated 7/21/05

 

  g) Letter from OSHA dated 7/25/05

 

75



--------------------------------------------------------------------------------

EXHIBIT Q

Terminated Contracts

 

1) All other Property Agreements not listed on Exhibit E attached hereto.

 

76